Exhibit 10.4
PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
BUIE SCRIPPS RANCH OFFICE BUILDING LLC,
a California Limited Liability Company
“SELLER”
AND
SHIDLER WEST INVESTMENT PARTNERS, LP
a California Limited Partnership
“BUYER”
FEBRUARY 27, 2008
Scripps Ranch     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 CERTAIN DEFINITIONS
    1    
ARTICLE 2 PURCHASE, PURCHASE PRICE AND PAYMENT
    10    
ARTICLE 3 ESCROW
    14    
ARTICLE 4 INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE
    14    
ARTICLE 5 PRE-CLOSING AND POST-CLOSING OBLIGATIONS OF SELLER
    20    
ARTICLE 6 SELLER’S DELIVERIES
    24    
ARTICLE 7 BUYER’S DELIVERIES
    26    
ARTICLE 8 CONDITIONS TO CLOSING; CLOSING; DEFAULT; REMEDIES
    27    
ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF SELLER
    32    
ARTICLE 10 REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF BUYER
    38    
ARTICLE 11 COSTS, EXPENSES AND PRORATIONS
    38    
ARTICLE 12 ACTIONS TO BE TAKEN AT THE CLOSING
    42    
ARTICLE 13 BROKERS
    43    
ARTICLE 14 POST-CLOSING OBLIGATIONS OF SELLER
    43    
ARTICLE 15 INDEMNIFICATION
    44    
ARTICLE 16 MISCELLANEOUS
    46  

 



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit “A”  Legal Description of Land
Exhibit “B”  Seller’s Deed
Exhibit “C”  Bill of Sale
Exhibit “D”  Certificate of Non-Foreign Status
Exhibit “E”  Assignment and Assumption of Leases and Security Deposits
Exhibit “F”  Assignment of Permits, Entitlements and Intangible Property
Exhibit “G”  General Provisions of Escrow
Exhibit “H”  Form of Tenant Estoppel Certificate
Exhibit “I”   Form of Landlord Estoppel Certificate
Exhibit “J”   Deficit Rental Agreement
Exhibit “K”  SEC Requirements
Exhibit “L”  Audit Letter
SCHEDULES

     
1.0
  List of Seller’s Deliveries
2.0
  Leasing Criteria
9.8
  Leases

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS

TO:   Stewart Title Guaranty (“Escrow Holder”)
c/o Stewart National Title Services Underwriter
1980 Post Oak Blvd., 6th Floor
Houston, Texas 77056
Attn: Louis Canaras
(713) 625-8152
FAX: (713) 552-1703
E-mail: lcanaras@stewart.com

     THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
(“Agreement”) is made and entered into and effective as of the 27th day of
February, 2008 (“Effective Date”), by and between BUIE SCRIPPS RANCH OFFICE
BUILDING LLC, a California limited liability company (the “Seller”), and SHIDLER
WEST INVESTMENT PARTNERS, LP, a California limited partnership (the “Buyer”),
each of whom shall sometimes separately be referred to herein as a “Party” and
both of whom shall sometimes be collectively referred to herein as the
“Parties,” and constitutes: (a) a binding purchase and sale agreement between
Seller and Buyer; and (b) joint escrow instructions to Escrow Holder whose
consent appears at the end of this Agreement.
     FOR GOOD AND VALUABLE CONSIDERATION RECEIVED, the Parties mutually agree as
follows:
ARTICLE 1
CERTAIN DEFINITIONS
     In addition to those terms defined elsewhere in this Agreement, the
following terms have the meanings set forth below:
     “Affiliate” shall mean, with respect to any particular Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such Person. For
this purpose, the term “control” shall be deemed satisfied to the extent that
there exists direct or indirect ownership representing a minimum ten percent
(10%) ownership interest.
     “Agreement” shall mean this Purchase and Sale Agreement and Joint Escrow
Instructions dated as of the 27th day of February, 2008, by and between Seller
and Buyer, together with all Exhibits and Schedules attached hereto.
     “ALTA” shall mean American Land Title Association.
     “ALTA Extended Coverage Policy” shall have the meaning given such term in
Section 8.1(c) hereof.

 



--------------------------------------------------------------------------------



 



     “Asserted Liability” shall have the meaning given to such term in
Section 15.2 hereof.
     “Assignment and Assumption of Leases and Security Deposits” shall mean the
Assignment and Assumption of Leases and Security Deposits, in the form of
Exhibit “E,” attached hereto and incorporated herein by reference.
     “Assignment of Permits, Entitlements and Intangible Property” shall mean
the Assignment of Permits, Entitlements and Intangible Property, in the form of
Exhibit “F,” attached and incorporated herein by reference.
     “Audit Letter” shall mean the Audit Letter, in the form of Exhibit “L,”
attached hereto and incorporated herein by reference.
     “AZL” shall have the meaning given to such term in Section 5.2(a) hereof.
     “Bill of Sale” shall mean the Bill of Sale, in the form of Exhibit “C,”
attached hereto and incorporated herein by reference.
     “Books and Records” shall have the meaning given to such term in
Section 2.1(f) hereof.
     “Buildings” shall mean those certain buildings located at 9775 Business
Park Avenue and 10021 Willow Creek Road, consisting of approximately forty-seven
thousand six hundred thirty-one (47,631) net rentable square feet in the
aggregate, together with all related facilities and improvements, located on the
Land.
     “Business Day” shall mean a Calendar Day, other than a Saturday, Sunday or
a day observed as a legal holiday by the United States federal government or the
state of California.
     “Buyer” shall mean Shidler West Investment Partners, LP, a California
limited partnership, its successors and assigns.
     “Buyer’s Election Not to Terminate” shall have the meaning given to such
term in Section 4.3 hereof.
     “Buyer’s Election to Terminate” shall have the meaning given to such term
in Section 4.2 hereof.
     “Buyer’s Exchange” shall have the meaning given to such term in
Section 16.14 hereof.
     “Calendar Day” shall mean any day of the week including a Business Day.
     “Cap X Holdback Amount” shall have the meaning given to such term in
Section 14.3 hereof.
     “Cap X Holdback Escrow Account” shall have the meaning given to such term
in Section 14.3 hereof.
     “Cash” shall mean legal tender of the United States of America represented
by either: (a) currency; (b) a cashier’s or certified check or checks currently
dated, payable to Escrow Holder

2



--------------------------------------------------------------------------------



 



or order, and honored upon presentation for payment; or (c) funds wire
transferred or otherwise deposited into Escrow Holder’s account at Escrow
Holder’s direction.
     “Certificate of Non-Foreign Status” shall mean that certain Certificate of
Non-Foreign Status, in the form of Exhibit “D,” attached hereto and incorporated
herein by reference.
     “Claims Notice” shall have the meaning given to such term in
Section 15.2(a) hereof.
     “Closing” shall have the meaning given to such term in Section 8.4 hereof.
     “Closing Date” shall mean the Scheduled Closing Date or the Extended
Closing Date, as applicable.
     “Closing Deposit” shall have the meaning given to such term in
Section 2.2(d) hereof.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent federal revenues laws.
     “Condemnation Proceeding” shall have the meaning given to such term in
Section 8.3(a) hereof.
     “Contracts” shall mean all written or oral: (a) insurance, management,
leasing, security, janitorial, cleaning, pest control, waste disposal,
landscaping, advertising, service, maintenance, operating, repair, collective
bargaining, employment, employee benefit, severance, franchise, licensing,
supply, purchase, consulting, professional service, advertising, promotion,
public relations and other contracts and commitments in any way relating to the
Property or any part thereof, together with all supplements, amendments and
modifications thereto; and (b) equipment leases and all rights and options of
Seller thereunder, together with all supplements, amendments and modifications
thereto. The term “Contracts” shall specifically exclude the Leases.
     “Cure Deadline” shall mean 5:00 p.m. PST on the date that is two
(2) Business Days prior to the Scheduled Closing Date.
     “Cure Notice” shall have the meaning given to such term in Section 4.1(c)
hereof.
     “Delinquent Revenues” shall have the meaning given to such term in
Section 11.2(a)(i) hereof.
     “Deficit Rental Agreement” shall mean the Deficit Rental Agreement, in the
form of Exhibit “J,” attached hereto and incorporated herein by reference.
     “Deposit” shall mean the Initial Deposit and the Second Deposit, as
applicable.
     “Disapproved Title Exceptions” shall have the meaning given to such term in
Section 4.1(c) hereof.

3



--------------------------------------------------------------------------------



 



     “Disapproved Title Exceptions Notice” shall have the meaning given to such
term in Section 4.1(c) hereof.
     “Effective Date” shall have the meaning given to such term in the preamble
of this Agreement.
     “Environmental Laws” shall mean all present and future federal, state or
local laws, ordinances, codes, statutes, regulations, administrative rules,
policies and orders, and other authorities, which relate to the environment
and/or which classify, regulate, impose liability, obligations, restrictions on
ownership, occupancy, transferability or use of the Real Property, and/or list
or define hazardous substances, materials, wastes, contaminants, pollutants
and/or the Hazardous Materials including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., as now or hereafter amended (“CERCLA”), the Resources
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., as now or
hereafter amended (“RCRA”), the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801, et seq., as now or hereafter amended, the Clean Water Act,
33 U.S.C. Section 1251, et seq., as now or hereafter amended, the Clear Air Act,
42 U.S.C. Section 7901, et seq., as now or hereafter amended, the Toxic
Substance Control Act, 15 U.S.C. Sections 2601 through 2629, as now or hereafter
amended, the Public Health Service Act, 42 U.S.C. Sections 300f through 300j, as
now or hereafter amended, the Safe Drinking Water Act, 42 U.S.C. Sections 300f
through 300j, as now or hereafter amended, the Occupational Safety and Health
Act, 29 U.S.C. Section 651, et seq., as now or hereafter amended, the Oil
Pollution Act, 33 U.S.C. Section 2701, et seq., as now or hereafter amended, the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. Section 11001, et
seq., as now or hereafter amended, the National Environmental Policy Act, 42
U.S.C. Section 4321, et seq., as now or hereafter amended, the Federal
Insecticide, Fungicide and Rodenticide Act, 15 U.S.C. Section 136, et seq., as
now or hereafter amended, the Medical Waste Tracking Act, 42 U.S.C.
Section 6992, as now or hereafter amended, the Atomic Energy Act of 1985, 42
U.S.C. Section 3011, et seq., as now or hereafter amended, and any similar
federal, state or local laws and ordinances and the regulations now or hereafter
adopted, published and/or promulgated pursuant thereto and other state and
federal laws relating to industrial hygiene, environmental protection or the
use, analysis, generation, manufacture, storage, disposal or transportation of
any Hazardous Materials.
     “Escrow” shall have the meaning given to such term in Article 3 hereof.
     “Escrow Holder” shall have the meaning given to such term in the preamble
of this Agreement.
     “Estoppel Certificate” shall mean any Tenant Estoppel Certificate or
Landlord Estoppel Certificate.
     “Estoppel Cure Notice” shall have the meaning given to such term in
Section 5.1(g)(i) hereof.
     “Estoppel Delivery Deadline” shall mean fifteen (15) Business Days prior to
the Scheduled Closing Date.

4



--------------------------------------------------------------------------------



 



     “Estoppel Objection Matter” shall have the meaning given to such term in
Section 5.1(g)(i) hereof.
     “Estoppel Objection Notice” shall have the meaning given to such term in
Section 5.1(g)(i) hereof.
     “Extended Closing Date” shall mean the date that is ten (10) Business Days
following the Scheduled Closing Date.
     “General Provisions” shall have the meaning given to such term in Article 3
hereof.
     “Hazardous Materials” shall mean all hazardous wastes, toxic substances,
pollutants, contaminants, radioactive materials, flammable explosives, other
such materials, including, without limitation, substances defined as “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “toxic substances,”
“toxic pollutants,” “petroleum substances,” or “infectious waste” in any
applicable laws or regulations including, without limitation, the Environmental
Laws, and any material present on the Real Property that has been shown to have
significant adverse effects on human health including, without limitation,
radon, pesticides, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum products (including any products or by-products
therefrom), lead-based paints and any material containing or constituting any of
the foregoing, and any such other substances, materials and wastes which are or
become regulated by reason of actual or threatened risk of toxicity causing
injury or illness, under any Environmental Laws or other applicable federal,
state or local law, statute, ordinance or regulation, or which are classified as
hazardous or toxic under current or future federal, state or local laws or
regulations.
     “Holdback Amount” shall have the meaning given to such term in
Section 14.2(a) hereof.
     “Holdback Escrow Account” shall have the meaning given to such term in
Section 14.2(a) hereof.
     “Improvements” shall mean all buildings, structures, fixtures, trade
fixtures, systems, facilities, machinery, equipment and conduits that provide
fire protection, security, heat, exhaust, ventilation, air conditioning,
electrical power, light, plumbing, refrigeration, gas, sewer and water thereto
(including all replacements or additions thereto) and other improvements now or
hereafter located on the Land, including, but not limited to the Buildings,
together with all water control systems, utility lines and related fixtures and
improvements, drainage facilities, landscaping improvements, fencing, roadways
and walkways, and all privileges, rights, easements, hereditaments and
appurtenances thereto belonging.
     “Indemnitees” shall have the meaning given to such term in Section 15.1
hereof.
     “Initial Deposit” shall have the meaning given to such term in
Section 2.2(a) hereof.
     “Intangible Property” shall have the meaning given to such term in
Section 2.1(c) hereof.
     “Investigation Period” shall have the meaning given to such term in
Section 4.1 hereof.

5



--------------------------------------------------------------------------------



 



     “Land” shall mean that certain parcel of real property located in the City
of San Diego, County of San Diego, State of California, the legal description of
which is set forth on Exhibit “A,” attached hereto and incorporated herein by
reference.
     “Landlord Estoppel Certificate” shall have the meaning given to such term
in Section 5.1(g) hereof.
     “Leases” shall have the meaning given to such term in Section 2.1(d)
hereof.
     “Leasing Commissions” shall mean any and all commissions, finder’s fees or
similar payments in connection with any Lease, including any options to extend,
expand or renew.
     “Losses” shall have the meaning given to such term in Section 15.1 hereof.
     “Management Agreement” shall mean that certain agreement, dated August 23,
2002, by and between Buie Investments 1, LLC, a California limited liability
company, and Property Manager.
     “Material Loss” shall mean any damage, loss or destruction to any portion
of the Real Property, the amount of which is equal to or greater than Fifty
Thousand Dollars ($50,000.00) (measured by the cost of repair or replacement).
     “Minimum Tenant Square Footage Requirement” shall mean those Tenants that
have entered into Leases covering not less than eighty percent (80%) of the net
rentable square footage in the Buildings, provided, however, that such Tenants
shall include all Tenants that have entered into Leases covering more than three
thousand (3,000) net rentable square feet in the Building.
     “Monetary Obligations” shall mean any and all liens, liabilities and
encumbrances placed, or caused to be placed, of record against the Real Property
evidencing a monetary obligation which can be removed by the payment of money,
including, without limitation, delinquent real property taxes and assessments,
deeds of trust, mortgages, mechanic’s liens, attachment liens, execution liens,
tax liens and judgment liens. Notwithstanding the foregoing, the term “Monetary
Obligations” shall not include and shall specifically exclude the Scripps Loan,
the liens, liabilities and encumbrances relating to the Permitted Title
Exceptions and any matters caused by any act or omission of Buyer, or its agents
or representatives.
     “New Lease” shall have the meaning given to such term in Section 5.1(c)
hereof.
     “New Title Exceptions” shall have the meaning given to such term in
Section 4.1(d) hereof.
     “New Title Exceptions Approval Notice” shall have the meaning given to such
term in Section 4.1(d) hereof.
     “Non-Material Loss” shall mean damage, loss or destruction to any portion
of the Real Property, the amount of which is less than Fifty Thousand Dollars
($50,000.00) (measured by the cost of repair or replacement).

6



--------------------------------------------------------------------------------



 



     “Notice” shall have the meaning given to such term in Section 16.2 hereof.
     “Notice of Loss” shall have the meaning given to such term in
Section 15.2(d) hereof.
     “OFAC” shall have the meaning given to such term in Section 9.18 hereof.
     “Operating Expenses” shall have the meaning given to such term in
Section 11.2(a)(ii) hereof.
     “Party” or “Parties” shall have the meaning given to such terms in the
Preamble of this Agreement.
     “Permits and Entitlements” shall have the meaning given to such term in
Section 2.1(e) hereof.
     “Permitted Title Exceptions” shall have the meaning given to such term in
Section 4.1(c) hereof.
     “Person” shall mean any individual, corporation, partnership, limited
liability company or other entity.
     “Personal Property” shall have the meaning given to such term in
Section 2.1(b) hereof.
     “Phase I” shall have the meaning given to such term in Section 4.1(e)
hereof.
     “POP LP” shall have the meaning given to such term in Section 5.2(a)
hereof. .
     “POP Trust” shall have the meaning given to such term in Section 5.2(a)
hereof.
     “Pre-Closing Property Expense Reconciliation” shall have the meaning given
to such term in Section 11.2(b)(i) hereof.
     “Preliminary Title Report” shall have the meaning given to such term in
Section 4.1(b)(i) hereof.
     “Property” shall have the meaning given to such term in Section 2.1 hereof.
     “Property Expense Reconciliation” shall have the meaning given to such term
in Section 11.2(b)(ii) hereof.
     “Property Expense Reimbursement Shortfall” shall have the meaning given to
such term in Section 11.2(b)(iii) hereof.
     “Property Expense Reimbursement Surplus” shall have the meaning given to
such term in Section 11.2(b)(iii) hereof.
     “Property Expenses” shall have the meaning given to such term in
Section 11.2(b) hereof.
     “Property Manager” means Meissner Jacquet Investment Management Services.

7



--------------------------------------------------------------------------------



 



     “Proposed New Lease” shall have the meaning given to such term in
Section 5.1(c) hereof.
     “Proration Date” shall have the meaning given to such term in
Section 11.2(a) hereof.
     “PST” shall mean Pacific Standard Time (or Pacific Daylight Savings Time,
whichever shall be in effect on the date in question).
     “Public Reporting Entities” shall have the meaning given to such term in
Section 5.2(a) hereof.
     “Purchase Price” shall have the meaning given to such term in Section 2.2
hereof.
     “Real Property” shall have the meaning given to such term in Section 2.1(a)
hereof.
     “Reconciliation Period” shall have the meaning given to such term in
Section 11.2(b) hereof.
     “Reports” shall have the meaning given to such term in Section 4.1(b)
hereof.
     “Revenues” shall have the meaning given to such term in Section 11.2(a)(i)
hereof.
     “Reverse Merger” shall have the meaning given to such term in
Section 5.2(a) hereof.
     “Scheduled Closing Date” shall have the meaning given to such term in
Section 8.4 hereof.
     “Scripps Lender” shall mean LaSalle Bank National Association, a national
banking association, its successors and assigns.
     “Scripps Lender’s Consent” shall have the meaning given to such term in
Section 2.3(c) hereof.
     “Scripps Loan” shall mean that certain loan evidenced by a Promissory Note,
dated November 30, 2004, , executed by Seller in favor of Scripps Lender, in the
original principal amount of Five Million Five Hundred Fifty Thousand Dollars
($5,550,000.00), which loan is secured by, among other things, that certain Deed
of Trust, Security Agreement and Fixture Filing, dated November 30, 2004,
executed Seller in favor of Scripps Lender, and recorded in the Official Records
of San Diego County, California as Instrument No. 2004-1129621.
     “Scripps Loan Assumption” shall have the meaning given to such term in
Section 2.3 hereof.
     “Scripps Loan Assumption Conditions” shall have the meaning given to such
term in Section 2.3 hereof.
     “Scripps Loan Assumption Documents” shall mean any and all documents,
agreements and instruments required or necessary to effectuate the Scripps Loan
Assumption, in form and content acceptable to Buyer including, without
limitation, any documents, agreements and

8



--------------------------------------------------------------------------------



 



instruments that shall be required to be recorded in the Official Records of San
Diego County, California.
     “Scripps Loan Balance” shall have the meaning given to such term in
Section 2.2(c) hereof.
     “SEC” shall have the meaning given to such term in Section 5.2(b) hereof.
     “SEC Requirements” shall mean the requirements set forth on Exhibit “K,”
attached hereto and incorporated herein by reference.
     “Second Deposit” shall have the meaning given to such term in
Section 2.2(b) hereof.
     “Security Deposits” shall mean the original amount of all refundable
security deposits, advance rentals and other deposits and collateral deposited
or paid by the Tenants pursuant to the Leases, whether in the form of cash,
negotiable instruments, letters of credit, certificates of deposit or other
forms of security.
     “Seller” shall mean Buie Scripps Ranch Office Building LLC, a California
limited liability company.
     “Seller’s Books and Records” shall mean all books and records, financial
and other information pertaining to the period of Seller’s ownership and
operation of the Property including, without limitation, the Books and Records
and those items set forth on Exhibit “K” attached hereto and incorporated herein
by reference.
     “Seller’s Deed” shall mean the Grant Deed in the form of Exhibit “B,”
attached hereto and incorporated herein by reference.
     “Seller’s Deliveries” shall have the meaning given to such term in
Section 4.1(a) hereof.
     “Seller’s Exchange” shall have the meaning given to such term in
Section 16.15 hereof.
     “Survey” shall have the meaning given to such term in Section 4.1(b)(ii)
hereof.
     “Taxes” shall have the meaning given to such term in Section 11.2(a)(iii)
hereof.
     “Tenant Estoppel Certificates” shall have the meaning given to such term in
Section 5.1(g) hereof.
     “Tenant Inducement Costs” shall mean any rent holidays, rent concessions,
tenant improvements costs, lease buyout costs, moving, design and refurbishment
allowances and reimbursements, reasonable attorney’s fees and disbursements
incurred in connection with the preparation and negotiation of the applicable
Lease and any other out-of-pocket payments required under a Lease to be paid by
the landlord thereunder to or for the benefit of the Tenant thereunder which is
in the nature of a tenant inducement.

9



--------------------------------------------------------------------------------



 



     “Tenants” shall mean those Persons renting or occupying space in the Real
Property under the Leases. All references in this Agreement to a Tenant shall
mean and refer to the applicable Tenant.
     “Third Party Claim” shall mean any claim, demand, lawsuit, arbitration, or
other legal or administrative action or proceeding.
     “Title Insurer” shall mean Stewart Title Guaranty, c/o Stewart Title of
California, Inc. located at 7675 Mission Valley Road, San Diego, CA 92108;
Telephone: (619) 398-8035; Facsimile: (619) 615-2389; Attention: Frank Green;
e-mail:fgreen@stewart.com.
     “Transaction Documents” shall mean Seller’s Deed, the Bill of Sale, the
Certificate of Non-Foreign Status, the Assignment and Assumption of Leases and
Security Deposits, the Assignment of Permits, Entitlements and Intangible
Property, the Deficit Rental Agreement, the Scripps Loan Assumption Documents
and all other instruments or agreements to be executed and delivered pursuant to
this Agreement or any of the foregoing.
     “Utilities” shall have the meaning given to such term in Section 9.17
hereof.
     “Vacant Space” shall have the meaning given to such term in Section 14.1
hereof.
ARTICLE 2
PURCHASE, PURCHASE PRICE AND PAYMENT
     Section 2.1 Purchase and Sale of Property. Subject to the terms and
conditions set forth in this Agreement, on the Closing, Seller shall sell,
convey, assign, transfer and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, all of the following property (collectively, the
“Property”):
          (a) Real Property. The Land and the Improvements, together with all of
Seller’s right, title and interest in, to and under: (i) all easements,
rights-of-way, development rights, entitlements, air rights and appurtenances
relating or appertaining to the Land and/or the Improvements; (ii) all water
wells, streams, creeks, ponds, lakes, detention basins and other bodies of water
in, on or under the Land, whether such rights are riparian, appropriative,
prospective or otherwise, and all other water rights applicable to the Land
and/or the Improvements; (iii) all sewer, septic and waste disposal rights and
interests applicable or appurtenant to or used in connection with the Land
and/or the Improvements; (iv) all minerals, oil, gas and other hydrocarbons
located in, on or under the Land, together with all rights to surface or
subsurface entry; and (v) all streets, roads, alleys or other public ways
adjoining or serving the Land, including any land lying in the bed of any
street, road, alley or other public way, open or proposed, and any strips, gaps,
gores, culverts and rights of way adjoining or serving the Land, free and clear
of any and all liens, liabilities, encumbrances, exceptions and claims, other
than the Permitted Title Exceptions (collectively, the “Real Property”).
          (b) Personal Property. All equipment, facilities, machinery, tools,
appliances, fixtures, furnishings, furniture, paintings, sculptures, art,
inventories, supplies, computer equipment and systems, telephone equipment and
systems, satellite dishes and related equipment and systems, security equipment
and systems, fire prevention equipment and systems, and all

10



--------------------------------------------------------------------------------



 



other items of tangible personal property owned by Seller and located on or
about the Real Property or used in conjunction therewith, free and clear of any
and all liens, liabilities, encumbrances, exceptions and claims (collectively,
the “Personal Property”).
          (c) Intangible Property. All intangible personal property not
otherwise described in this Section 2.1 and relating to the Property or the
business of owning, operating, maintaining and/or managing the Property,
including, without limitation: (i) all warranties, guarantees and bonds from
third parties, including, without limitation, contractors, subcontractors,
materialmen, suppliers, manufacturers, vendors and distributors; (ii) all
deposits, reimbursement rights, refund rights, receivables and other similar
rights from any governmental or quasi-governmental agency; (iii) all liens and
security interests in favor of Seller, together with any instruments or
documents evidencing same; (iv) all goodwill relating to the business of owning,
operating, maintaining and managing the Property; (v) all trade names,
trademarks, service marks and logos used in conjunction with the ownership,
operation and management of the Property, whether or not registered, and all
trademark, service mark, fictitious business name and other intellectual
property registrations or filings with regard to the foregoing; (vi) all
advertising campaigns and marketing or promotional materials relating to the
Property; and (vii) all artwork, photographs and other intellectual property
utilized in conjunction with the ownership, operation and/or management of the
Property, free and clear of any and all liens, liabilities, encumbrances,
exceptions and claims (collectively, the “Intangible Property”).
          (d) Leases and Security Deposits. All of Seller’s right, title and
interest in and to: (i) all leases in effect on the Closing with respect to the
Real Property, including any New Leases, together with any amendments,
guarantees and other agreements relating thereto; (ii) all rentals, deposits,
receivables, reimbursements and other similar items payable by Tenants under the
leases; (iii) all Tenant files in Seller’s possession and/or control with
respect to the leases; (iv) all claims, demands, causes of action and other
rights against Tenants and all guarantors of the leases; and (v) all Security
Deposits and other collateral relating to the leases (collectively, the
“Leases”).
          (e) Permits and Entitlements. All of Seller’s right, title and
interest in, to and under: (i) all permits, licenses, certificates of occupancy,
approvals, authorizations and orders obtained from any governmental authority
and relating to the Real Property or the business of owning, maintaining and/or
managing the Real Property, including, without limitation, all land use
entitlements, development rights, density allocations, certificates of
occupancy, sewer hook-up rights and all other rights or approvals relating to or
authorizing the ownership, operation, management and/or development of the Real
Property; (ii) all preliminary, proposed and final drawings, renderings,
blueprints, plans and specifications (including “as-built” plans and
specifications), and tenant improvement plans and specifications for the
Improvements (including “as-built” tenant improvement plans and specifications);
(iii) all maps and surveys for any portion of the Real Property; (iv) all items
constituting the Seller’s Deliveries; and (v) any and all other items of the
same or similar nature pertaining to the Real Property, and all changes,
additions, substitutions and replacements for any of the foregoing, free and
clear of any and all liens, liabilities, encumbrances, exceptions and claims
(collectively, the “Permits and Entitlements”).

11



--------------------------------------------------------------------------------



 



          (f) Books and Records. All books and records relating to the business
of owning, operating, maintaining and/or managing the Property, including,
without limitation, all accounting, financial, tax, employment, sales and other
records related to the Buildings (collectively, the “Books and Records”).
     Section 2.2 Purchase Price. The purchase price for the Property (“Purchase
Price”) shall be the sum of Eight Million One Hundred Fifty Thousand Dollars
($8,150,000.00). The Purchase Price shall be payable by Buyer to Seller in
accordance with the following terms and conditions:
          (a) Initial Deposit. Within three (3) Business Days following the
Effective Date, Buyer shall deposit into Escrow the sum of Two Hundred Fifty
Thousand Dollars ($250,000.00), in the form of Cash, which amount shall serve as
an earnest money deposit (“Initial Deposit”). Buyer may direct Escrow Holder to
invest the Initial Deposit in one or more interest bearing accounts with a
federally insured state or national bank located in California designated by
Buyer and approved by Escrow Holder. Subject to the applicable termination and
default provisions contained in this Agreement: (i) the Initial Deposit shall
remain in Escrow prior to the Closing; (ii) upon the Closing, the Initial
Deposit shall be applied as a credit towards the payment of the Purchase Price;
and (iii) all interest that accrues on the Initial Deposit while in Escrow
Holder’s control shall belong to Buyer. Buyer shall complete, execute and
deliver to Escrow Holder a W-9 Form, stating Buyer’s taxpayer identification
number at the time of delivery of the Initial Deposit. All references in this
Agreement to the “Initial Deposit” shall mean the Initial Deposit and any and
all interest that accrues thereon while in Escrow Holder’s control.
          (b) Second Deposit. In the event Buyer timely delivers to Seller
Buyer’s Election Not to Terminate this Agreement pursuant to Section 4.3 hereof,
within one (1) Business Day after the expiration of the Investigation Period,
Buyer shall deposit with Escrow Holder an additional deposit in the sum of One
Hundred Thousand Dollars ($100,000.00) (the “Second Deposit”), in the form of
Cash. Buyer may direct Escrow Holder to invest the Second Deposit in one or more
interest bearing accounts with a federally insured state or national bank
located in California designated by Buyer and approved by Escrow Holder. Subject
to the applicable termination and default provisions contained in this
Agreement: (i) the Second Deposit shall remain in Escrow prior to the Closing;
(ii) upon the Closing, the Second Deposit shall be applied as a credit towards
the payment of the Purchase Price; and (iii) all interest that accrues on the
Second Deposit while in Escrow Holder’s control shall belong to Buyer. The
Initial Deposit and Second Deposit are collectively referred to herein as the
“Deposit.” All references in this Agreement to the “Deposit” shall mean the
Deposit and any and all interest that accrues thereon while in Escrow Holder’s
control.
          (c) Scripps Loan. On the Closing, Buyer shall assume the outstanding
balance of principal, accrued interest and other sums owing under the Scripps
Loan as of the Proration Date (“Scripps Loan Balance”), subject to and in
accordance with the provisions of Section 2.3 hereof. All interest and other
sums owing under the Scripps Loan as of the Proration Date (excluding
principal), shall be prorated between Seller and Buyer pursuant to
Section 11.2(a)(v) hereof.

12



--------------------------------------------------------------------------------



 



          (d) Closing Deposit. The Purchase Price, less the Deposit, and less
the Scripps Loan Balance (the “Closing Deposit”), shall be paid by Buyer to
Escrow Holder, in the form of Cash, pursuant to Section 7.1 hereof, and
distributed by Escrow Holder to Seller on the Closing in accordance with the
provisions of Section 12.1(c) hereof.
     Section 2.3 Scripps Loan Assumption. On the Closing, Buyer shall purchase
and acquire the Property subject to the Scripps Loan and, in connection
therewith, shall assume the Scripps Loan Balance as of the Proration Date
(“Scripps Loan Assumption”), subject to the satisfaction of the following terms
and conditions, each of which is for the benefit of Buyer and may be waived by
Buyer in its sole and absolute discretion (collectively, the “Scripps Loan
Assumption Conditions”):
          (a) There shall be no material modifications to the existing terms and
conditions of the Scripps Loan upon the Scripps Loan Assumption.
          (b) The Scripps Loan shall be non-recourse to Buyer and/or Buyer’s
principals, provided, Buyer agrees to offer a financially responsible entity to
provide a non-recourse guaranty and indemnity with respect to the Scripps Loan,
which non-recourse guaranty and indemnity is in form and substance similar to,
and no more onerous or burdensome than, the non-recourse guaranty and indemnity
originally provided by Seller and its Affiliates in connection with the Scripps
Loan.
          (c) The Scripps Lender shall have consented to the Scripps Loan
Assumption in writing (“Scripps Lender’s Consent”).
          (d) Seller shall be responsible for securing the Scripps Lender’s
Consent.
          (e) On the Closing, all reserve accounts maintained by the Scripps
Lender on behalf of Seller in connection with the Scripps Loan, if any, shall be
assigned by Seller to Buyer, and Seller shall receive a credit at Closing to the
amounts so assigned pursuant to the provisions of Section 11.2(a)(vi) hereof.
     Immediately following the Effective Date, Seller and Buyer shall jointly
apply to Lender to secure approval of the Scripps Loan Assumption and the
Scripps Lender’s Consent. In this regard, Seller shall reasonably cooperate with
Buyer in connection with the Scripps Loan Assumption process including, without
limitation, furnishing to the Scripps Lender all documentation and information
reasonably requested by the Scripps Lender in connection with the Scripps Loan
Assumption process. Furthermore, Buyer shall provide and furnish to the Scripps
Lender all documentation and information reasonably requested by the Scripps
Lender in connection with the Scripps Loan Assumption process. In the event one
or more of the Scripps Loan Assumptions are not satisfied for any reason,
neither Seller nor Buyer shall be deemed to be in default of their respective
obligations under this Agreement as a result thereof.
     Section 2.4 Allocation. Prior to the Closing, Buyer and Seller shall agree
on an allocation of the Purchase Price for the Property. All allocations
pursuant to this Section 2.4 shall be made in accordance with Section 1060 of
the Code, and Buyer and Seller agree to file their respective tax returns and
reports (federal, state, local and foreign) consistent therewith in all
respects. In the event that the Parties are unable to agree prior to the Closing
upon such

13



--------------------------------------------------------------------------------



 



allocation, then, at either Party’s election, the portion of the Purchase Price
allocated to the Real Property shall be the fair market value attributed thereto
by the respective taxing authorities of San Diego County, and the remainder of
the Purchase Price shall be allocated to the Personal Property in an amount
equal to the book value of the Personal Property and the balance to the
Intangible Property.
ARTICLE 3
ESCROW
     Within three (3) Business Days following the Effective Date, Seller and
Buyer shall open an escrow (“Escrow”) with Escrow Holder by: (a) Buyer timely
depositing with Escrow Holder the Initial Deposit; (b) Seller and Buyer
delivering to Escrow Holder fully executed counterpart originals of this
Agreement and fully executed counterpart originals of Escrow Holder’s general
provisions, which are attached hereto as Exhibit “H” (“General Provisions”). The
date of such delivery shall constitute the opening of Escrow and upon such
delivery, this Agreement shall constitute joint escrow instructions to Escrow
Holder, which joint escrow instructions shall supersede all prior escrow
instructions related to the Escrow, if any. Additionally, Seller and Buyer
hereby agree to promptly execute and deliver to Escrow Holder any additional or
supplementary escrow instructions as may be necessary or convenient to
consummate the transactions contemplated by this Agreement provided, however,
that neither the General Provisions nor any such additional or supplemental
escrow instructions shall supersede this Agreement, and in all cases this
Agreement shall control, unless the General Provisions or such additional or
supplemental escrow instructions expressly provide otherwise.
ARTICLE 4
INVESTIGATION PERIOD; VOLUNTARY TERMINATION; TITLE
     Section 4.1 Investigation Period. During the time period commencing upon
the Effective Date of this Agreement, and terminating at 5:00 p.m. PST on the
fifteenth (15th) Calendar Day thereafter (the “Investigation Period”), Buyer
shall have the right to conduct and complete an investigation of all matters
pertaining to the Property and Buyer’s purchase thereof including, without
limitation, the matters described in this Section 4.1.
          (a) Seller’s Deliveries. Within five (5) Calendar Days following the
Effective Date of this Agreement, Seller, at Seller’s expense, shall cause to be
delivered to Buyer, true, correct and complete copies of all documents,
agreements and other information relating to the Property in Seller’s possession
and/or control, including, without limitation, those items listed on Schedule
“1.0,” attached hereto and incorporated herein by reference (collectively, the
“Seller’s Deliveries”). Seller will promptly deliver to Buyer supplements and/or
updates of Seller’s Deliveries to the extent such items are received by Seller
prior to Closing. During the Investigation Period, Buyer shall have the right to
conduct and complete an investigation of all matters pertaining to Seller’s
Deliveries and all other matters pertaining to the Property and Buyer’s
acquisition thereof. In this regard, following reasonable notice to Seller,
Buyer shall have the right to contact the Tenants, governmental agencies and
officials and other parties and make reasonable inquiries concerning Seller’s
Deliveries and any and all other matters pertaining to the Property. Seller
agrees to reasonably cooperate with Buyer in connection with its investigation
of Seller’s Deliveries and all other matters pertaining to the Property.

14



--------------------------------------------------------------------------------



 



          (b) Preliminary Title Report/Survey; Environmental. Without limiting
Seller’s obligations pursuant to Section 4.1(a) above, Seller, at Seller’s
expense, shall deliver to Buyer the following in accordance with the terms
contained herein below (collectively, the “Reports”):
               (i) Title: Within five (5) Calendar Days following the Effective
Date, Seller shall cause to be delivered to Buyer a current preliminary title
report covering the Real Property, together with copies of all documents
referred to as exceptions therein (“Preliminary Title Report”).
               (ii) Survey: Within ten (10) Calendar Days following the
Effective Date; Seller shall cause to be delivered to Buyer two (2) copies of a
current ALTA/ACSM survey of the Real Property, prepared by JP Engineering, and
dated not earlier than six (6) months prior to the Effective Date (the
“Survey”). Although Seller is commissioning the Survey, the Survey shall be
prepared in accordance with Buyer’s standards, and Buyer shall have full control
over the preparation and any subsequent revisions to the Survey. Seller agrees
to reasonably cooperate with Buyer in connection with the foregoing.
          (c) Review of Preliminary Title Report/Survey. Not later than 5:00
p.m. PST on the date that is the later to occur of the following: (I) five
(5) Business Days following Buyer’s receipt of the last of the Preliminary Title
Report and the Survey; or (II) five (5) Business Days following the Effective
Date, Buyer shall have the right to notify Seller in writing (“Disapproved Title
Exceptions Notice”) of Buyer’s disapproval of any matters set forth in the
Preliminary Title Report and the Survey (“Disapproved Title Exceptions”). In the
event Buyer timely delivers to Seller a Disapproved Title Exceptions Notice,
Seller shall have the right, but not the obligation, to agree to cure one or
more of the Disapproved Title Exceptions by giving Buyer written notice (“Cure
Notice”) of such election not later than 5:00 p.m. PST on the date that is five
(5) Calendar Days following Seller’s receipt of Buyer’s Disapproved Title
Exceptions Notice. Following the timely receipt of a Disapproved Title
Exceptions Notice from Buyer, if Seller fails to timely deliver a Cure Notice to
Buyer, then Seller shall be deemed to have elected not to cure any of the
Disapproved Title Exceptions. A Disapproved Title Exception shall be deemed to
have been cured if Seller causes such item to be removed from the record title
of the Real Property prior to the Closing or otherwise cures such Disapproved
Title Exception as reasonably determined by Buyer.
     In the event Seller timely elects (or is deemed to have timely elected) not
to cure the Disapproved Title Exceptions, then prior to the expiration of the
Investigation Period, Buyer may elect: (i) to terminate this Agreement and the
Escrow pursuant to the provisions of Section 4.2 hereof; or (ii) to not
terminate this Agreement and the Escrow pursuant to Section 4.3 hereof, in which
case those Disapproved Title Exceptions which are not cured and which are not
Monetary Obligations which Seller is obligated to cure on or before the Closing
pursuant to Section 5.1(e) hereof, shall be deemed to constitute Permitted Title
Exceptions.
     Following the timely receipt of a Disapproved Title Exceptions Notice from
Buyer, if Seller elects to cure one or more of the Disapproved Title Exceptions,
then Seller shall have until the Cure Deadline to either: (y) cure all of the
applicable Disapproved Title Exceptions that Seller has elected to cure and
deliver written notice to Buyer of such cure; or (z) deliver written

15



--------------------------------------------------------------------------------



 



notice to Buyer of Seller’s failure to cure one or more of the Disapproved Title
Exceptions that Seller has elected to cure. In the event Seller: (A) timely
elects to cure one or more of the Disapproved Title Exceptions; and (B) fails to
timely cure one or more of the Disapproved Title Exceptions that Seller has
elected to cure on or before the Cure Deadline, provided such Disapproved Title
Exceptions are not the result of a breach by Seller of Section 5.1(e) or Section
5.1(f) hereof, then Seller shall not be in default under this Agreement and, in
such a case, within one (1) Business Day following Buyer’s receipt of Seller’s
notice of such failure to cure, Buyer may elect to either: (1) continue this
Agreement in effect without modification and purchase and acquire the Property
in accordance with the terms and conditions of this Agreement, subject to such
Disapproved Title Exceptions (which will be deemed to constitute “Permitted
Title Exceptions”); provided, however, in such a case, the Scheduled Closing
Date shall automatically be extended to the Extended Closing Date; or
(2) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof, unless one or more of such Disapproved Title Exceptions
are the result of a breach by Seller of Section 5.1(e) or Section 5.1(f) hereof,
in which case the provisions of Section 8.6(a) hereof shall govern. Upon any
termination of this Agreement and the Escrow pursuant to Section 4.1(c)(2)
hereof, in addition to Buyer’s rights and remedies under Section 8.5(a) or
8.6(a) hereof, as applicable, Buyer shall be entitled to recover from Seller all
of Buyer’s actual out-of-pocket legal fees, costs and expenses, together with
all other due diligence fees, costs and expenses, incurred in connection with
this Agreement and its review of the Property.
     Notwithstanding any provision in the Agreement to the contrary, in no event
shall the term “Permitted Title Exceptions” include any Monetary Obligations,
and Seller hereby agrees to and shall remove all Monetary Obligations on or
before the Closing.
     Fee title to the Real Property shall be conveyed by Seller to Buyer subject
only to the following exceptions to title (collectively, the “Permitted Title
Exceptions”):
               (i) The Scripps Loan.
               (ii) Non-delinquent real and personal property taxes and
assessments.
               (iii) The lien of supplemental taxes, if any, assessed pursuant
to Chapter 3.5, commencing with Section 75, of the California Revenue and
Taxation Code as a result of a change in ownership or new construction occurring
on or after the date of the policy.
               (iv) Any lien voluntarily imposed by Buyer.
               (v) Any matters set forth in the Preliminary Title Report and the
Survey that are approved by Buyer in accordance with the procedures and within
the time periods set forth in Section 4.1(c) hereof.
               (vi) All New Title Exceptions approved by Buyer pursuant to
Section 4.1(d) hereof.
     (d) New Title Exceptions. In the event that prior to the Closing, any new
title exceptions are discovered by or revealed to Seller, which new title
exceptions were not otherwise set forth or referred to in the Preliminary Title
Report and/or in the Survey (“New Title

16



--------------------------------------------------------------------------------



 



Exceptions”), Seller shall deliver written notice to Buyer disclosing the
existence of such New Title Exceptions, together with copies of all underlying
documents. Each such New Title Exception shall be deemed to constitute a
Disapproved Title Exception except to the extent Buyer gives Seller written
notice of Buyer’s approval of one or more New Title Exceptions within five (5)
Business Days (but in no event later than the Closing Date) after the date of
Buyer’s receipt of Seller’s written notice of the existence of such New Title
Exceptions (“New Title Exceptions Approval Notice”). In the event Buyer timely
delivers to Seller a New Title Exceptions Approval Notice, those New Title
Exceptions approved by Buyer pursuant to the New Title Exceptions Approval
Notice shall be deemed to constitute Permitted Title Exceptions and the
remaining New Title Exceptions shall continue to constitute Disapproved Title
Exceptions. On or before the Cure Deadline, Seller shall either: (i) cause all
New Title Exceptions which are not approved by Buyer pursuant to a New Title
Exceptions Approval Notice (and which are therefore deemed to constitute
Disapproved Title Exceptions) to be cured and deliver written notice to Buyer of
such cure; or (ii) deliver written notice to Buyer of Seller’s failure to cure
one or more of such Disapproved Title Exceptions. A New Title Exception which is
deemed to constitute a Disapproved Title Exception shall be deemed to have been
cured if Seller causes such item to be removed from record title to the Real
Property prior to the Closing or otherwise cures such New Title Exception as
reasonably determined by Buyer.
     In the event Seller does not timely cure one or more of those New Title
Exceptions which are deemed to constitute Disapproved Title Exceptions, then
Buyer may elect, at any time on or before the Closing Date, to either:
(A) continue this Agreement in effect without modification and purchase and
acquire the Property in accordance with the terms and conditions of this
Agreement, subject to such New Title Exceptions (which will be deemed to
constitute “Permitted Title Exceptions”); provided, however, in such a case, the
Closing Date shall automatically be extended to the Extended Closing Date; or
(B) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof, unless such New Title Exceptions are the result of a
breach by Seller of Section 5.1(e) or Section 5.1(f) hereof, in which case the
provisions of Section 8.6(a) hereof shall govern. Upon any termination of this
Agreement and the Escrow pursuant to Section 4.1(d)(B) hereof, in addition to
Buyer’s rights and remedies under Section 8.5(a) or 8.6(a) hereof, as
applicable, Buyer shall be entitled to recover from Seller all of Buyer’s actual
out-of-pocket legal fees, costs and expenses, together with all other due
diligence fees, costs and expenses, incurred in connection with this Agreement
and its review of the Property.
     Notwithstanding any provision in this Agreement to the contrary, in no
event shall the term “Permitted Title Exceptions” include any Monetary
Obligations, and Seller hereby agrees to and shall remove all Monetary
Obligations on or before the Closing.
          (e) Physical Inspection. Subject to the limitations set forth in this
Section 4.1(e), during the Investigation Period, Buyer shall have the right, at
Buyer’s expense, to make inspections (including tests, surveys and other
studies) of the Real Property and all matters relating thereto, including, but
not limited to, soils and geologic conditions, location of property lines,
utility availability and use restrictions, environmental conditions, the manner
or quality of the construction of the Improvements, the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Real Property, the effect of applicable planning, zoning and
subdivision statutes, ordinances, regulations, restrictions and permits, the

17



--------------------------------------------------------------------------------



 



character and amount of any fees or charges that must be paid to further
develop, improve and/or occupy the Real Property and all other matters relating
to the Real Property. During the Investigation Period, Buyer and its agents,
contractors and subcontractors shall have the right to enter upon the Real
Property, at reasonable times during ordinary business hours, to make
inspections and tests as Buyer deems reasonably necessary and which may be
accomplished without causing any material damage to the Real Property. Without
limiting the foregoing, Buyer may, in Buyer’s sole discretion, cause a phase I
environmental audit to be prepared by Building Analytics, which shall be
prepared at Buyer’s expense according to the standards of Buyer (the “Phase I”).
Buyer may contact Fay Adamson, Assistant Project Manager, Buie Stoddard
Properties, 11260 El Camino Real, Suite #200, San Diego, California 92130,
Telephone: (858) 794-2400, Extension 237, to schedule all such on-site
inspections, and Seller shall have the right to be present during such
inspections and tests. Notwithstanding the foregoing, in no event shall Buyer,
its agents, contractors or subcontractors conduct any invasive testing on the
Real Property without Seller’s prior approval, which approval shall not be
unreasonably withheld. Buyer shall not materially interfere with any Tenant,
occupant or invitee of the Real Property in making such inspections or tests,
and shall return and restore the Property to substantially its original
condition prior to such inspections or tests. Buyer shall not permit any liens
or encumbrances to be placed against the Real Property in connection with
Buyer’s investigation and inspection of the Real Property and/or in connection
with Buyer’s activities on the Real Property. Buyer hereby agrees to and shall
indemnify, defend and hold harmless Seller and Seller’s members, managers,
partners, officers, directors, shareholders, employees, agents, representatives,
invitees, successors and assigns, from and against any and all claims, demands,
and causes of action for personal injury or property damage, and all damages,
judgments, liabilities, costs, fees and expenses (including reasonable
attorneys’ fees) resulting therefrom, arising out of any entry onto the Real
Property by Buyer, its agents, employees, contractors and/or subcontractors,
pursuant to this Section 4.1(e) hereof.
          (f) Investigation of Permits and Entitlements, Contracts, Leases,
Intangible Property, Personal Property and Other Property. During the
Investigation Period, Buyer shall have the right, at Buyer’s expense, to conduct
and complete an investigation of all matters pertaining to the Permits and
Entitlements, Contracts, Leases, Intangible Property, Personal Property and all
other items of Property and Buyer’s acquisition thereof. In this regard, at all
times prior to the Closing, Buyer shall have the right to contact governmental
officials and other parties and make reasonable inquiries concerning the Permits
and Entitlements, Contracts, Leases, Intangible Property, Personal Property and
all other items of Property, and Buyer shall have no liability whatsoever
arising from its investigation. Seller agrees to reasonably cooperate with Buyer
in connection with its investigation of the Permits and Entitlements, Contracts,
Leases, Intangible Property, Personal Property and all other matters pertaining
thereto.
     In the event Buyer disapproves or finds unacceptable, in Buyer’s sole and
absolute discretion, any matters reviewed by Buyer during the Investigation
Period, Buyer may elect to terminate this Agreement and the Escrow pursuant to
the provisions of Section 4.2 hereof.
     Section 4.2 Election to Terminate. In the event Buyer desires to terminate
this Agreement and the Escrow for any reason or for no reason whatsoever, Buyer
may elect to terminate this Agreement and the Escrow at any time: (a) by giving
Seller written notice of Buyer’s election to terminate (“Buyer’s Election to
Terminate”), not later than 5:00 p.m. PST on

18



--------------------------------------------------------------------------------



 



the date of expiration of the Investigation Period; (b) by failing to timely
deliver to Seller Buyer’s Election Not to Terminate pursuant to Section 4.3
hereof, which failure shall be deemed to constitute Buyer’s Election to
Terminate this Agreement and the Escrow pursuant to this Section 4.2; and/or
(c) by failing to timely deliver to Escrow Holder the Second Deposit pursuant to
Section 4.3 hereof, which failure shall be deemed to constitute Buyer’s Election
to Terminate this Agreement and the Escrow pursuant to this Section 4.2.
     Upon any election (including any deemed election) by Buyer to terminate
this Agreement and the Escrow pursuant to this Section 4.2, this Agreement shall
automatically terminate (other than those provisions which expressly provide
that they survive any termination of this Agreement). Within two (2) Business
Days after Buyer delivers Buyer’s Election to Terminate to Seller pursuant to
this Section 4.2 (or within two (2) Business Days after Buyer is deemed to have
elected to terminate this Agreement and the Escrow pursuant to this Section 4.2,
as applicable), and without the need of any further authorization or consent
from Seller, Escrow Holder shall cause to be paid to Buyer the Initial Deposit,
together with all interest accrued thereon. Seller and Buyer shall execute such
cancellation instructions as may be necessary to effectuate the cancellation of
the Escrow, as may be required by Escrow Holder. Any escrow cancellation, title
cancellation or other cancellation costs in connection therewith shall be borne
equally by Buyer and Seller.
     Section 4.3 Election Not to Terminate. In the event Buyer desires not to
terminate this Agreement and the Escrow, on or before 5:00 p.m. PST on the date
of expiration of the Investigation Period, Buyer shall deliver written notice to
Seller of Buyer’s election not to terminate this Agreement (“Buyer’s Election
Not to Terminate”).
     In the event Buyer fails to timely deliver to Seller Buyer’s Election Not
to Terminate in accordance with the provisions of this Section 4.3, such failure
shall be deemed to constitute Buyer’s Election to Terminate this Agreement in
accordance with the terms and conditions of Section 4.2 hereof.
     In the event of Buyer’s delivery to Seller of Buyer’s Election Not to
Terminate pursuant to this Section 4.3, Buyer shall be obligated to deliver the
Second Deposit to Escrow Holder on or before 5:00 p.m. PST one (1) Business Day
after the expiration of the Investigation Period, in accordance with
Section 2.2(b) hereof. In the event Buyer fails to timely deliver the Second
Deposit to Escrow Holder, such failure shall be deemed to constitute Buyer’s
Election to Terminate this Agreement and the Escrow pursuant to Section 4.2
hereof.
     Section 4.4 Return of Seller’s Deliveries. Upon any termination of this
Agreement and the Escrow, Buyer shall cause to be delivered to Seller all items
representing Seller’s Deliveries which were previously delivered by Seller to
Buyer pursuant to this Agreement.
     Section 4.5 Confidentiality; Public Announcements.
          (a) Buyer’s Obligations. Buyer shall treat all of Seller’s Deliveries
as confidential and proprietary information of Seller. Buyer shall hold such
information in confidence and shall not disclose such information or materials
to any third-parties other than Buyer’s attorneys, employees, agents,
consultants, contractors, subcontractors, accountants,

19



--------------------------------------------------------------------------------



 



investors and lenders on a “need to know” basis. Buyer shall instruct any such
outside parties described above to whom such disclosure is made to treat and
hold such information as confidential and proprietary. The covenants of Buyer
set forth in this Section 4.5 shall not apply to any confidential information
that: (a) is, or subsequently becomes, part of the public domain other than as a
result of a breach of this Agreement by Buyer; (b) was communicated to Buyer
from other sources at the time of disclosure by Seller to Buyer and such prior
knowledge can be reasonably demonstrated by Buyer; and/or (c) is required by law
to be disclosed. Nothing contained herein shall preclude Buyer from disclosing
all or any portion of such confidential information or materials: (1) pursuant
to or in connection with a judicial order, governmental inquiry, subpoena, or
other legal process; (2) as necessary or appropriate in connection with, or in
order to prevent, an audit; and/or (3) in order to initiate, defend or otherwise
pursue legal proceedings between the Parties in connection with this Agreement.
          (b) Public Announcements. Neither Seller, nor any of Seller’s
Affiliates, successors or assigns, shall make any public announcements regarding
the existence of this Agreement and/or the transactions contemplated herein
without the prior written approval of Buyer, which approval may be granted or
withheld in the sole and absolute discretion of Buyer.
          (c) Survival. The covenants and agreements of Buyer set forth in this
Section 4.5(a) hereof shall terminate and no longer be of any force or effect as
of the Closing. The covenants and agreements of Seller set forth in
Section 4.5(b) hereof shall survive the Closing indefinitely.
ARTICLE 5
PRE-CLOSING AND POST-CLOSING OBLIGATIONS OF SELLER
     Section 5.1 Seller’s Pre-Closing Obligations. Seller hereby covenants and
agrees as follows:
          (a) Operations. During the time period commencing upon the Effective
Date and terminating upon the Closing or the earlier termination of this
Agreement, subject to the provisions of Section 8.3 hereof, Seller shall operate
and manage the Real Property substantially in accordance with its customary
practices.
          (b) Maintenance. During the time period commencing upon the Effective
Date and terminating upon the Closing or the earlier termination of this
Agreement, subject to the provisions of Section 8.3 hereof, Seller shall
maintain the Real Property in substantially its present condition, subject to
normal wear and tear, and Seller shall not diminish the quality or quantity of
maintenance and upkeep services heretofore provided to the Real Property.
          (c) Leases. During the time period commencing upon the Effective Date
and terminating upon the Closing or the earlier termination of this Agreement,
subject to the provisions of Section 8.3 hereof, Seller shall administer and
timely perform all of its obligations under the Leases, shall not commit any
default under the Leases and shall use commercially reasonable efforts to cause
any default by any Tenant under the Leases to be cured prior to the expiration
of the Investigation Period (but in no event later than the Closing Date).
Furthermore, during the time period commencing upon the Effective Date and
terminating on the Closing or

20



--------------------------------------------------------------------------------



 



the earlier termination of this Agreement, as applicable, Seller shall not
renew, extend, amend or modify any of the Leases without the prior written
consent of Buyer in each instance, which consent shall be given or withheld in
Buyer’s sole discretion. Furthermore, during the time period commencing upon the
Effective Date and terminating on the Closing or the earlier termination of this
Agreement, as applicable, Seller shall not enter into any new Lease (each, a
“Proposed New Lease”), without the prior written consent of Buyer in each
instance, which consent shall be given or withheld in Buyer’s sole discretion.
In the event Seller desires to enter into a Proposed New Lease, Seller shall
deliver to Buyer a copy of the Proposed New Lease for Buyer’s review in
accordance with the provisions of this Section 5.1(c). Buyer shall have a period
of five (5) Business Days following the receipt of such Proposed New Lease to
review and approve or disapprove of the same. Prior to the expiration of such
five (5) Business Day period, Buyer shall deliver written notice to Seller
advising Seller of Buyer’s approval or disapproval of such Proposed New Lease.
In the event Buyer fails to timely deliver such written notice of approval or
disapproval within such five (5) Business Day period, then Buyer shall be deemed
to have approved such Proposed New Lease. All Proposed New Leases which are
approved by Buyer pursuant to the provisions of this Section 5.1(c), and which
are subsequently entered into and executed by Seller, shall be deemed to
constitute a “New Lease” for purposes of this Agreement. All references in this
Agreement to the “Leases” shall mean and include any New Leases entered into by
Seller and approved (or deemed approved) by Buyer pursuant to this
Section 5.1(c).
          (d) Notices/Violations. During the time period commencing upon the
Effective Date of this Agreement and terminating on the Closing or the earlier
termination of this Agreement, Seller shall promptly deliver to Buyer any and
all notices and/or other written communications delivered to or received from:
(i) any Tenant; (ii) any party under any of the Contracts; and/or (iii) any
governmental authority. During the time period commencing upon the Effective
Date of this Agreement and terminating on the Closing or the earlier termination
of this Agreement, Seller shall deliver to Buyer prompt notice of: (A) the
occurrence of any inspections of the Property by any governmental authority;
(B) any actual or alleged default by a party to any Contract; (C) any actual or
alleged default by any party to any Lease; (D) any notices of violations of
laws, ordinances, orders, directives, regulations or requirements issued by,
filed by or served by any governmental agency against or affecting Seller or any
part or aspect of the Property.
          (e) Monetary Obligations. Seller shall pay and satisfy in full any and
all Monetary Obligations on or before the Closing Date.
          (f) New Liens, Liabilities or Encumbrances. Seller shall not cause,
grant or permit any new liens, liabilities, encumbrances or exception to title
to the Property without the prior written consent of Buyer in each instance,
which consent may be granted or denied in the sole and absolute discretion of
Buyer.
          (g) Tenant Estoppel Certificates. On or before the Estoppel Delivery
Deadline, Seller shall deliver to Buyer a fully completed and executed estoppel
certificate from each of the Tenants (each, a “Tenant Estoppel Certificate”),
each of which shall be dated effective no earlier than thirty (30) Calendar Days
prior to the Closing Date. Seller agrees that each Tenant Estoppel Certificate
shall contain the same terms and be in the same form and

21



--------------------------------------------------------------------------------



 



substance as the form of certificate attached hereto as Exhibit “H” and
incorporated herein by reference, and shall otherwise be in form and substance
satisfactory to Buyer. Each Tenant Estoppel Certificate shall be duly executed
by the applicable Tenant thereof and each guarantor of the applicable Lease, if
any. In the event Seller is able to obtain Tenant Estoppel Certificates from
those Tenants representing the Minimum Tenant Square Footage Requirement on or
before the Estoppel Delivery Deadline, but Seller is not able to obtain Tenant
Estoppel Certificates from all of the Tenants, then Seller shall deliver to
Buyer, prior to the Estoppel Delivery Deadline, a landlord estoppel certificate
in the form of Exhibit “I,” attached hereto and incorporated herein by reference
(each, a “Landlord Estoppel Certificate”), with respect to each Lease for which
a Tenant Estoppel Certificate has not been obtained in lieu of the Tenant
Estoppel Certificate for such Lease. If Seller has not timely delivered a Tenant
Estoppel Certificate from those Tenants representing the Minimum Tenant Square
Footage Requirement, or alternatively, if Seller has timely delivered a Tenant
Estoppel Certificate from those representing the Minimum Tenant Square Footage
Requirement, but has not provided a Tenant Estoppel Certificate nor provided a
Landlord Estoppel Certificate to Buyer with respect to any remaining Lease
before the Estoppel Delivery Deadline, then, in such a case, Buyer may exercise
one of the following options on or before the Closing Date: (1) waive the
requirement to receive the Estoppel Certificates which Seller failed to deliver,
continue this Agreement in effect without modification and purchase and acquire
the Property in accordance with the terms and conditions of this Agreement;
provided the Scheduled Closing Date shall automatically be extended to the
Extended Closing Date; or (2) terminate this Agreement and the Escrow pursuant
to the provisions of Section 8.5(a) hereof. Upon Buyer’s receipt of the Estoppel
Certificates, the provisions set forth in Sections 5.1(g)(i) and (ii) shall
apply.
               (i) Approval or Disapproval of Estoppel Certificates. Buyer shall
have the right to approve or disapprove of the Estoppel Certificates. If Buyer
disapproves of any Estoppel Certificate, then Buyer may deliver to Seller
written notice of Buyer’s disapproval (“Estoppel Objection Notice”) within five
(5) Business Days following Buyer’s receipt of the last of all the Estoppel
Certificates. The Estoppel Objection Notice shall describe in reasonable detail
each item of dissatisfaction or objection in particular (each, an “Estoppel
Objection Matter” and collectively, the “Estoppel Objection Matters”). If Seller
receives an Estoppel Objection Notice within such five (5) Business Day period,
then Seller may, but shall not be obligated to, agree to cure some or all of the
Estoppel Objection Matters described in such Estoppel Objection Notice by
delivering written notice (“Estoppel Cure Notice”) to Buyer of Seller’s election
to cure some or all of the Estoppel Obligation Matters within two (2) Business
Days following Seller’s receipt of Buyer’s Estoppel Objection Notice. If Seller
fails to deliver Seller’s Estoppel Cure Notice to Buyer within such time period,
Seller shall be deemed to have elected to cure all such Estoppel Objection
Matters. If Seller timely elects (or is deemed to have timely elected) to cure
one or more of the Estoppel Objection Matters, then Seller shall have until the
Cure Deadline to cure such Estoppel Objection Matters that Seller has elected
(or is deemed to have elected) to cure, and shall pay all costs associated with
such cure.
               (ii) Estoppel Remedies. If Seller either: (a) fails to cure an
Estoppel Objection Matter that Seller has elected (or is deemed to have
elected), to cure by the Cure Deadline; or (b) elects not to cure one or more of
the Estoppel Objection Matters, then, in such a case, Buyer may exercise one of
the following options on or before the Closing Date: (1) continue this Agreement
in effect without modification and purchase and acquire the Property in

22



--------------------------------------------------------------------------------



 



accordance with the terms and conditions of this Agreement, subject to such
Estoppel Objection Matters; provided, however, in such a case, the Scheduled
Closing Date shall automatically be extended to the Extended Closing Date; or
(2) terminate this Agreement and the Escrow pursuant to the provisions of
Section 8.5(a) hereof.
               (iii) Termination Provisions. In addition to Buyer’s rights and
remedies under Section 8.5(a) hereof, upon any election by Buyer to terminate
this Agreement and the Escrow pursuant to this Section 5.1(g), Buyer shall be
entitled to recover from Seller all of Buyer’s actual out-of-pocket legal fees,
costs and expenses, together with all other due diligence fees, costs and
expenses, incurred in connection with this Agreement and its review of the
Property.
          (h) Termination of Negotiations. Seller shall discontinue all
marketing efforts with respect to the sale of the Property and shall terminate
all negotiations with any other Person other than Buyer for the sale or
disposition of the Property.
          (i) Scripps Loan. Seller shall timely make all payments and shall
timely perform all of its obligations under the Scripps Loan.
     Section 5.2 Seller’s Post-Closing Obligations. Seller hereby covenants and
agrees as follows:
          (a) REIT Formation. Its is acknowledged and agreed that, as more
particularly described in that certain Proxy Statement of Arizona Land Income
Corporation (“AZL”), as filed with the Securities and Exchange Commission on or
around December 12, 2007, certain Affiliates of the Buyer are actively pursuing
those certain transactions described in such Proxy Statement, including but not
limited to a transaction pursuant to which it is contemplated that (among other
things): (i) AZL will reincorporate as a Maryland corporation which is treated
for tax purposes as a “real estate investment trust” (as defined in the Code)
(such reincorporated entity being referred to as “POP Trust”), (ii) POP Trust
will change its name to “Pacific Office Properties Trust, Inc.,” and (iii) such
Affiliates of the Buyer will, directly or indirectly, contribute various assets
and/or cash to a newly formed limited partnership (the “POP LP”) whose general
partner will be POP Trust (collectively, the “Reverse Merger”). It is further
acknowledged and agreed that, as a result of the Reverse Merger, POP Trust, POP
LP, and/or their respective Affiliates (collectively, the “Public Reporting
Entities”) may be subject to various public reporting obligations including, but
not limited to, those imposed pursuant to the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, or, in each case, any
regulations or administrative pronouncements promulgated thereunder.
          Nothing in this Section 5.2 or elsewhere in this Agreement shall be
deemed to constitute a covenant, representation or warranty, express or implied,
that POP Trust and/or POP LP will be formed and/or that the Reverse Merger will
be consummated.
          (b) SEC Requirements. Upon Buyer’s written request, for a period of
two (2) years following the Closing, Seller shall make Seller’s Books and
Records available to Buyer for inspection, copying and audit by Buyer’s
designated accountants, at Buyer’s expense, to enable or assist any of the
Public Reporting Entities, or their successors and assigns, to make any

23



--------------------------------------------------------------------------------



 



necessary or appropriate filings (as specified on Exhibit “K,” attached hereto
and incorporated herein by reference), if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”) or otherwise by
applicable law. Furthermore, and without limiting the foregoing, for a period of
two (2) years following the Closing, Seller, or, in the event Seller is
dissolved, an Affiliate of Seller acceptable to Buyer in Buyer’s sole but
reasonable discretion, shall execute the form of audit letter contained in
Exhibit “L,” attached hereto and incorporated herein by reference, as the same
may be modified from time to time, as and when requested by Buyer.
          (c) Seller Entity Requirements. For a minimum of thirteen (13) months
following the Closing, Seller shall not dissolve or liquidate and shall remain
an active entity in good standing in the State of California.
          (d) Survival. The covenants and agreements set forth in this
Section 5.2 hereof shall survive the Closing for a period of two (2) years.
ARTICLE 6
SELLER’S DELIVERIES
     Section 6.1 Seller’s Deliveries to Escrow Holder at Closing. On or before
5:00 p.m. PST on the last Business Day prior to the Closing Date, Seller shall
deliver to Escrow Holder the items described in this Section 6.1 hereof.
          (a) Seller’s Deed. One (1) original of Seller’s Deed, duly executed
and acknowledged by Seller. Pursuant to Section 12.1(a)(i) hereof, all
documentary transfer tax information shall be affixed to Seller’s Deed after
recordation.
          (b) Bill of Sale. One (1) original of the Bill of Sale, duly executed
by Seller.
          (c) Certificate of Non-Foreign Status. One (1) original of the
Certificate of Non-Foreign Status, duly executed and acknowledged by Seller.
          (d) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases, duly
executed by Seller.
          (e) Assignment of Permits, Entitlements and Intangible Property. Two
(2) counterpart originals of Assignment of Permits, Entitlements and Intangible
Property, duly executed by Seller.
          (f) California Form 593-W. A California Form 593-W, duly executed by
Seller.
          (g) Scripps Loan Assumption Documents. Two (2) counterpart originals
of the Scripps Loan Assumption Documents, duly executed and acknowledged, where
applicable, by Seller.
          (h) Deficit Rental Agreement. Two (2) counterpart originals of the
Deficit Rental Agreement, duly executed by Seller.

24



--------------------------------------------------------------------------------



 



          (i) REA Notice. A copy of a letter from Seller to each party to any
reciprocal easement and/or other easement or restrictive agreement which affects
the Real Property stating that the Real Property has been sold and that all
notices under the agreement relating to the Real Property should now be
addressed to Buyer, if any such agreement requires such notice.
          (j) Seller’s Charges. In addition to the Purchase Price and other
funds deposited by Buyer with Escrow Holder, such funds as may be required to:
(a) discharge all Monetary Obligations; and (b) pay any amounts required to be
paid by Seller in accordance with the provisions of Article 11 hereof, in the
form of Cash.
          (k) Seller’s Affidavits; Certificates and Evidence of Authority.
(a) Any and all affidavits and any other written documentation required by the
Title Insurer as a condition to the issuance of the ALTA Extended Coverage
Policy; and (b) evidence that Seller and those acting for Seller have full
authority to consummate the transaction contemplated by this Agreement, as
modified through the Closing including, without limitation, certified copies of
the corporate or other resolutions authorizing the transaction contemplated by
this Agreement.
          (l) Seller’s Closing Statement. Seller’s Closing Statement, duly
executed by Seller.
          (m) Additional Documents. Such additional documents, instructions or
other items as may be necessary or appropriate to comply with the provisions of
this Agreement and to effect the transactions contemplated hereby.
     Section 6.2 Seller’s Deliveries to Buyer at Closing. On or before the
Closing, Seller shall deliver to Buyer the items described in this Section 6.2.
          (a) Leases, Permits and Entitlements and Intangible Property.
Originals, or if the originals are not available, copies of all of the Leases,
Permits and Entitlements and Intangible Property in Seller’s possession or
control.
          (b) Tenant Notification Letters. A letter to each of the Tenants under
the Leases, in form and substance satisfactory to Buyer, advising such Tenants
of the sale of the Property to Buyer and directing the Tenants to tender all
future payments under the Leases to Buyer.
          (c) Rent Roll. An updated, current rent roll relating to the Real
Property, certified by Seller and Property Manager as being true, correct and
complete as of the Closing Date.
          (d) Books and Records. The originals, or if the originals are not
available, copies of all of the Books and Records in Seller’s possession or
control, to the extent not previously delivered by Seller to Buyer.
          (e) Keys. All keys and security cards, if any, relating to the Real
Property, and such additional documents, instructions or other items as may be
necessary to operate any security systems on the Real Property.

25



--------------------------------------------------------------------------------



 



          (f) Pre-Closing Property Expense Reconciliation. The Pre-Closing
Property Expense Reconciliation pursuant to Section 11.2(b)(i) hereof.
ARTICLE 7
BUYER’S DELIVERIES
     On or before 12:00 p.m. PST on the Closing Date, Buyer shall deliver to
Escrow Holder the items described in this Article 7.
     Section 7.1 Closing Deposit. The Closing Deposit for the Property pursuant
to Section 2.2(d) hereof.
     Section 7.2 Assignment and Assumption of Leases and Security Deposits. Two
(2) counterpart originals of the Assignment and Assumption of Leases and
Security Deposits, duly executed by Buyer.
     Section 7.3 Assignment of Permits, Entitlements and Intangible Property.
Two (2) counterpart originals of the Assignment of Permits, Entitlements and
Intangible Property, duly executed by Buyer.
     Section 7.4 Scripps Loan Assumption Documents. Two (2) counterpart
originals of the Scripps Loan Assumption Documents, duly executed and
acknowledged, where applicable, by Buyer.
     Section 7.5 Deficit Rental Agreement. Two (2) counterpart originals of the
Deficit Rental Agreement, duly executed by Buyer.
     Section 7.6 Buyer’s Charges. In addition to the Purchase Price and other
funds deposited by Buyer with Escrow Holder, funds sufficient to pay all amounts
required to be paid by Buyer in accordance with the provisions of Article 11
hereof, in the form of Cash.
     Section 7.7 Evidence of Authority. To the extent reasonably required by the
Title Insurer and/or Escrow Holder, as applicable, evidence that Buyer and those
acting for Buyer have full authority to consummate the transaction contemplated
by this Agreement, as modified through the Closing including, without
limitation, certified copies of the corporate or other resolutions authorizing
the transactions contemplated by this Agreement.
     Section 7.8 Buyer’s Closing Statement. Buyer’s Closing Statement, duly
executed by Buyer.
     Section 7.9 Additional Documents. Such additional documents, instructions
or other items as may be reasonably necessary or appropriate to comply with the
provisions of this Agreement and to effect the transactions contemplated hereby.

26



--------------------------------------------------------------------------------



 



ARTICLE 8
CONDITIONS TO CLOSING; CLOSING;
DEFAULT; REMEDIES
     Section 8.1 Conditions to Obligations of Buyer. The Closing of the
transaction contemplated pursuant to this Agreement and Buyer’s obligation to
purchase the Property are subject to satisfaction, prior to the Closing Date, of
all of the conditions set forth below, the determination of the satisfaction of
which shall be made by Buyer, in its sole but reasonable discretion. Seller
hereby acknowledges and agrees that each of the conditions set forth in this
Section 8.1 are for the benefit of Buyer and may only be waived by Buyer in its
sole but reasonable discretion.
          (a) Delivery of Items. Seller shall have timely delivered to Escrow
Holder all of the items to be delivered by Seller pursuant to Section 6.1
hereof. Seller shall have timely delivered to Buyer all of the items to be
delivered by Seller pursuant to Section 6.2 hereof.
          (b) Performance of Obligations. Seller shall have timely performed and
satisfied all of the obligations under this Agreement to be performed by Seller
prior to the Closing.
          (c) Title Commitment. Title Insurer is committed to issue an American
Land Title Association Owner’s Policy of Title Insurance with Extended Coverage
(ALTA Form 1992), or its state equivalent, together with such endorsements as
may be requested by Buyer, including, without limitation, an endorsement
deleting the so-called “creditor’s rights exclusion” (Item No. 4 in the
Exclusions from Coverage section of such title policy), with liability in the
amount of the Purchase Price, insuring that fee title to the Real Property is
vested in Buyer, subject only to: (i) the exclusions listed in the “Exclusions
from Coverage” of the ALTA Extended Coverage Title Policy (other than Item No. 4
in such Exclusions from Coverage); and (ii) the Permitted Title Exceptions
(“ALTA Extended Coverage Policy”).
          (d) Representations and Warranties. All of Seller’s representations
and warranties set forth in this Agreement shall be true and correct in all
material respects on the Closing Date as though made at the time of the Closing.
Without limiting the foregoing, on or before the Closing Date, Seller shall have
delivered to Buyer a written certificate, duly executed by Seller, certifying
that all of the representations and warranties of Seller set forth in this
Agreement are true and correct as of the Closing.
          (e) Litigation. No suit, action, claim or other proceeding shall have
been instituted or threatened against Seller which results, or reasonably might
be expected to result, in the transactions contemplated by this Agreement being
enjoined or declared unlawful, in any lien attaching to or against the Property
and/or in any liabilities or obligations being imposed upon Buyer or the
Property, other than the Permitted Title Exceptions.
          (f) Damage or Destruction. There shall have been no Material Loss.
          (g) Condemnation Proceeding. No Condemnation Proceeding shall have
been instituted or be threatened against all or any portion of the Real
Property.

27



--------------------------------------------------------------------------------



 



          (h) Scripps Loan Assumption. All of the Scripps Loan Assumption
Conditions shall have been satisfied and Scripps Lender shall have executed and
delivered to Buyer the Scripps Lender’s Consent upon terms and conditions
satisfactory to Buyer, and Seller and Lender shall each have executed and
delivered to Escrow all of the Scripps Loan Assumption Documents necessary to
effectuate the Scripps Loan Assumption.
          (i) Termination of Contracts. All of the Contracts that would be
binding on Buyer or the Property following the Closing shall have been
terminated effective as of a date not later than the Closing Date, and Seller
shall have paid all amounts due under such Contracts up to and through the
effective date of termination including, without limitation, any termination
fees or similar payments, and neither Buyer nor the Property shall be bound
thereby or have any liability or obligations thereunder.
          (j) Evidence of Termination of Management Agreement. Written
documentation reasonably satisfactory to Buyer that the Management Agreement has
been terminated effective as of a date not later than the Closing Date, and that
neither Buyer nor the Property shall be bound thereby or have any liabilities or
obligations thereunder.
          (k) Change in Conditions. There shall have been no material adverse
change with respect to: (i) the ownership, operation or occupancy or the
financial or physical condition of the Property or any part thereof (subject to
Section 8.3 hereof); or (ii) the financial condition of any Tenant.
          (l) No Delinquent Tenants. No Tenant is thirty (30) Calendar Days or
more delinquent in the payment of base rent, minimum rent or other amounts
payable under the Tenant’s applicable Lease.
     Buyer may waive any of the conditions set forth in this Section 8.1 by
delivery of written notice to Seller on or before the Closing. Without limiting
the foregoing, Escrow Holder shall assume that each of the conditions set forth
in Section 8.1(b) shall have been satisfied as of the Closing Date, unless Buyer
shall have given written notice to the contrary to Escrow Holder on or before
the Closing Date.
     Section 8.2 Conditions to Obligations of Seller. The Closing of the
transactions contemplated pursuant to this Agreement and the obligation of
Seller to sell, convey, assign, transfer and deliver the Property to Buyer are
subject to satisfaction, prior to the Closing Date, of all of the conditions set
forth below, the determination of the satisfaction of which shall be made by
Seller, in its sole but reasonable discretion. Buyer hereby acknowledges and
agrees that each of the conditions set forth in this Section 8.2 are for the
benefit of Seller and may only be waived by Seller in its sole but reasonable
discretion.
          (a) Delivery of Items. Buyer shall have timely delivered to Escrow
Holder all of the items to be delivered by Buyer pursuant to Article 7 hereof.
          (b) Performance of Obligations. Buyer shall have performed all of the
obligations of Buyer under this Agreement to be performed by Buyer prior to the
Closing.

28



--------------------------------------------------------------------------------



 



     Seller may waive any of the conditions precedent set forth in this
Section 8.2 by delivery of written notice thereof to Buyer. Escrow Holder shall
assume that each of the conditions set forth in this Section 8.2(b) shall have
been satisfied as of the Closing Date, unless Seller shall have given written
notice to the contrary to Escrow Holder on or before the Closing Date.
     Section 8.3 Casualty; Condemnation Proceeding.
          (a) Material Loss; Condemnation Proceeding. In the event that, prior
to the Closing, the Real Property shall suffer a Material Loss or Seller shall
receive notice of the commencement or the threat of commencement of any eminent
domain or condemnation proceeding which involves any portion of the Real
Property (“Condemnation Proceeding”), Seller shall immediately notify Buyer of
such Material Loss or Condemnation Proceeding and, in such a case: (i) Buyer
shall have the right to terminate this Agreement and the Escrow pursuant to the
terms of Section 8.5(a) hereof; or (ii) accept the Property in its then existing
condition and purchase and acquire the Property in accordance with the terms and
conditions of this Agreement, subject to the terms and conditions described in
this Section 8.3. In the event of a Material Loss, if Buyer exercises its right
to purchase and acquire the Property in its present condition, then Seller shall
pay or assign to Buyer on the Closing any and all casualty insurance proceeds
previously paid or payable to Seller, and Buyer shall be entitled to a credit
against the Purchase Price in an amount equal to any insurance deductible, as
well as an amount equal to the estimated costs, fees and expenses to repair
and/or replace the uninsured portion of the Material Loss, as determined by an
independent third party general contractor mutually acceptable to Buyer and
Seller. In the event of a Condemnation Proceeding, if Buyer exercises its right
to purchase and acquire the Property in its present condition, then Seller shall
pay or assign to Buyer on the Closing any amount of compensation, awards or
other payments or relief previously paid or payable to Seller resulting from
such Condemnation Proceeding. Buyer’s termination right or Buyer’s acceptance
right shall be exercised by written notice to Seller within thirty (30) Calendar
Days (but in no event later than the Closing Date) after Buyer receives written
notice from Seller of the occurrence of the Material Loss or Condemnation
Proceeding. In the event Buyer elects to accept the Property and proceed to
Closing pursuant to Section 8.3(a)(ii) hereof, then, in such a case, the
Scheduled Closing Date shall automatically be extended to the Extended Closing
Date.
          (b) Non-Material Loss. In the event that, prior to the Closing, the
Real Property shall suffer a Non-Material Loss, Seller shall immediately notify
Buyer of such Non-Material Loss and, in such a case, Buyer shall be obligated to
purchase the Property (in its then existing condition) in accordance with the
terms and conditions of this Agreement, subject to the terms and conditions of
this Section 8.3(b). In such a case, Seller shall pay and assign to Buyer on the
Closing any and all casualty insurance proceeds previously paid or payable to
Seller, and Buyer shall also be entitled to a credit against the Purchase Price
in an amount equal to any insurance deductible, as well as an amount equal to
the estimated costs, fees and expenses to repair and/or replace the uninsured
portion of the Non-Material Loss, as determined by an independent third party
general contractor mutually acceptable to Buyer and Seller. In the event such
Non-Material Loss is not covered by insurance, then Buyer shall be entitled to
an offset against the Purchase Price in an amount equivalent to the monetary
value of such Non-Material Loss.

29



--------------------------------------------------------------------------------



 



     Section 8.4 Closing. In the event all of the conditions set forth in this
Agreement are timely satisfied (or waived in writing by Buyer or Seller, as
applicable), the closing of the transaction contemplated by this Agreement
(“Closing”) shall take place on April 15, 2008 (“Scheduled Closing Date”), at
the offices of Escrow Holder, or on such other date and/or at such other
location as may be mutually agreed upon in writing by Seller and Buyer.
Notwithstanding the foregoing, in the event the closing condition set forth in
Section 8.1(h) is not satisfied as of April 11, 2008, then Buyer shall have the
right, exercisable in the sole and absolute discretion of Buyer, to extend the
Scheduled Closing Date from April 15, 2008 to April 30, 2008, by delivering
written notice to Seller on or before April 14, 2008. In the event Buyer timely
delivers such written notice to Seller, the Scheduled Closing Date shall
automatically be extended from April 15, 2008, to April 30, 2008, and all
references herein to the “Scheduled Closing Date” shall mean April 30, 2008.
     Section 8.5 Failure of Conditions to Closing; No Default by Seller or
Buyer.
          (a) Failure of Buyer’s Closing Conditions. In the event one or more of
Buyer’s conditions to the Closing set forth in Section 8.1 hereof are not
satisfied or otherwise waived by Buyer on or before the Closing Date, and the
failure of such conditions to be satisfied is not a result of a default by
Seller or Buyer in the performance of their respective obligations under this
Agreement, then Buyer shall have the right to terminate this Agreement and the
Escrow by giving written notice of such termination to Seller. Upon any election
by Buyer to terminate this Agreement and the Escrow pursuant to this
Section 8.5(a), the provisions of Section 8.5(c) hereof shall govern.
          (b) Failure of Seller’s Closing Conditions. In the event one or more
of Seller’s conditions to the Closing set forth in Section 8.2 hereof are not
satisfied or otherwise waived by Seller on or before the Closing Date, and the
failure of such conditions to be satisfied is not a result of a default by
Seller or Buyer in the performance of their respective obligations under this
Agreement, then Seller shall have the right to terminate this Agreement and the
Escrow by giving written notice of termination to Buyer. Upon any election by
Seller to terminate this Agreement and the Escrow pursuant to this
Section 8.5(b), the provisions of Section 8.5(c) shall govern.
          (c) Termination Provisions. In the event either Party elects to
terminate this Agreement and the Escrow for the reasons and in accordance with
the provisions set forth in this Section 8.5, then: (i) this Agreement shall
automatically terminate (other than those provisions which expressly provide
that they survive any termination of this Agreement); (ii) Escrow Holder shall
immediately cause the Deposit to be paid to Buyer without the need of any
further written authorization or consent from Seller; and (iii) Seller and Buyer
shall execute such escrow cancellation instructions as may be necessary to
effectuate the cancellation of the Escrow as may be required by Escrow Holder.
Any Escrow cancellation, title cancellation and other cancellation charges shall
be borne equally by Seller and Buyer.
     Section 8.6 Failure of Conditions to Closing; Default by Seller or Buyer.
In the event either Party defaults in the performance of any of their respective
obligations to be performed prior to the Closing, then the non-breaching Party
may elect the applicable remedies set forth in this Section 8.6, which remedies
shall constitute the sole and exclusive remedies of the non-

30



--------------------------------------------------------------------------------



 



breaching Party with respect to a default by the other Party under this
Agreement. Notwithstanding the foregoing, a valid termination of this Agreement
by Buyer pursuant to Sections 4.2 or 8.5(a) hereof or a valid termination of
this Agreement by Seller pursuant to Section 8.5(b) hereof, shall not be deemed
a termination due to the default of either Party and therefore, shall not be
subject to the provisions of this Section 8.6.
          (a) Remedies of Buyer. In the event Buyer is the non-breaching party,
as its sole and exclusive remedy, Buyer may elect to: (i) terminate this
Agreement and the Escrow by giving Seller written notice describing Seller’s
default and setting forth Buyer’s election to immediately terminate this
Agreement and the Escrow; or (ii) pursue the equitable remedy of specific
performance of this Agreement. Furthermore, and without limiting the foregoing,
in no event shall Buyer have the right to bring or maintain a cause of action
against Seller for monetary damages as a result of Seller’s breach pursuant to
this Section 8.6(a), other than: (A) causes of action specifically authorized
pursuant to the express terms and conditions of this Agreement; and (B) common
law causes of action for fraud, intentional misrepresentation, intentional
concealment and similar causes of action. In the event Buyer elects to terminate
this Agreement and the Escrow pursuant to this Section 8.6(a)(i) hereof, then
Escrow Holder shall immediately cause the Deposit to be paid to Buyer without
the need of any further authorization or consent from Seller pursuant to the
provisions of Section 8.6(d) hereof.
          (b) Remedies of Seller. In the event Seller is the non-breaching
party, as Seller’s sole and exclusive remedy, Seller may elect to terminate this
Agreement and the Escrow by giving Buyer written notice describing Buyer’s
default and setting forth Seller’s election to immediately terminate this
Agreement and Escrow. In the event Seller elects to terminate this Agreement and
the Escrow pursuant to this Section 8.6(b), the sole and exclusive remedy of
Seller shall be to receive the amount specified as liquidated damages pursuant
to Section 8.6(c) hereof.
          (c) SELLER’S LIQUIDATED DAMAGES. IF BUYER FAILS TO COMPLETE THE
PURCHASE OF THE PROPERTY IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND, AS A RESULT THEREOF, SELLER ELECTS TO TERMINATE THIS AGREEMENT
AND THE ESCROW PURSUANT TO SECTION 8.6(b) HEREOF, SELLER SHALL BE RELEASED FROM
ITS OBLIGATION TO SELL THE PROPERTY TO BUYER. IN SUCH A CASE, SELLER AND BUYER
AGREE THAT IT WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE THE AMOUNT OF
SELLER’S DAMAGES AS A RESULT OF ANY SUCH BREACH BY BUYER, AND, ACCORDINGLY, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW OR IN EQUITY, SELLER SHALL BE ENTITLED
TO RECEIVE AND RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES. SELLER ACKNOWLEDGES AND
AGREES THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES SHALL CONSTITUTE SELLER’S
EXCLUSIVE REMEDY ON ACCOUNT OF BUYER’S DEFAULT AND IN CONSIDERATION OF THE
PAYMENT OF SUCH LIQUIDATED DAMAGES, SELLER SHALL BE DEEMED TO HAVE WAIVED ALL
OTHER CLAIMS AT LAW OR IN EQUITY, INCLUDING ANY CLAIM OF SPECIFIC PERFORMANCE,
EXCEPT FOR: (A) CLAIMS FOR INDEMNITY PURSUANT TO SECTION 4.1(e); (B) ACTIONS FOR
THE RETURN OF DOCUMENTS PURSUANT TO SECTION 4.4; (C) ACTIONS TO EXPUNGE A LIS
PENDENS OR OTHERWISE CLEAR TITLE OF ANY LIEN FILED OR IMPOSED BY

31



--------------------------------------------------------------------------------



 



BUYER; AND (D) REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED BY SELLER INCIDENT
TO CLAUSES (A) THROUGH (C)..

                      /s/ RI       /s/ MR    
 
 
 
SELLER’S INITIALS      
 
BUYER’S INITIALS    

     THE PROVISIONS OF THIS SECTION 8.6(c) ARE INTENDED BY SELLER AND BUYER TO
COMPLY WITH THE STATUTORY REQUIREMENTS SET FORTH IN CALIFORNIA CIVIL CODE
SECTION 1671.
          (d) Termination Provisions. In the event either Party elects to
terminate this Agreement and the Escrow for the reasons and in accordance with
the provisions set forth in this Section 8.6, then: (i) this Agreement will
automatically terminate (other than those provisions which expressly provide
that they survive any termination of this Agreement) without any further acts of
either Seller or Buyer; (ii) Seller and Buyer shall execute such escrow
cancellation instructions as may be necessary to effectuate the cancellation of
the Escrow as may be required by Escrow Holder; and (iii) Escrow Holder shall
immediately cause the Deposit to be distributed and paid in accordance with the
provisions of this Agreement. The breaching party hereunder shall pay any and
all escrow and title cancellation costs incurred in connection herewith.
ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF SELLER
     In addition to the representations, warranties and covenants of Seller
contained elsewhere in this Agreement, Seller hereby makes the following
representations and warranties, each of which is material and being relied upon
by Buyer and shall be true as of the date hereof and as of the Closing:
     Section 9.1 Organization, Power and Authority. Seller is a limited
liability company duly organized and validly existing under the laws of the
State of California. Seller has all requisite power and authority to own the
Property, to execute and deliver this Agreement and the Transaction Documents to
which Seller is a party, and to perform its obligations hereunder and thereunder
and effect the transactions contemplated hereby and thereby. All requisite
limited liability company or other action has been taken to authorize and
approve the execution, delivery and performance by Seller of this Agreement and
the Transaction Documents to which Seller is a party.
     Section 9.2 No Conflicts. The execution, delivery and performance by Seller
of this Agreement and the Transaction Documents to which Seller is a party, and
the consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of the organizational documents of Seller;
(b) violate, conflict with or result in a breach of or default under any term or
provision of any contract or agreement to which Seller is a party or by or to
which Seller or any of its assets or properties are or may be bound or subject;
or (c) violate any order, judgment, injunction, award or decree of any court or
arbitration body, or any governmental, administrative or regulatory authority,
or any other body, by or to which Seller or the Property are or may be bound or
subject.

32



--------------------------------------------------------------------------------



 



     Section 9.3 Non-Foreign Status. Seller is not a “foreign person” as such
term is defined in Section 1445 of the Code.
     Section 9.4 Litigation and Condemnation. Seller has not received written
notice of and, to the best of Seller’s knowledge and belief, there are no:
(a) pending or threatened claims, actions, suits, arbitrations, proceedings
(including Condemnation Proceedings) or investigations by or before any court or
arbitration body, any governmental, administrative or regulatory authority, or
any other body, against or affecting the Property or the transactions
contemplated by this Agreement; and (b) orders, judgments or decrees of any
court or arbitration body, any governmental, administrative or regulatory
authority, or any other body, against or affecting the Property or the
transactions contemplated by this Agreement.
     Section 9.5 Liabilities. Upon the Closing, neither Buyer nor the Property
will be subject to any liabilities or obligations, whether secured, unsecured,
accrued, absolute, contingent or otherwise, that relate to Seller’s ownership of
the Property prior to the Closing, other than the Leases and the Permitted Title
Exceptions.
     Section 9.6 Fees. There are no impact, mitigation or similar fees owing or
payable in connection with the construction, development, installation and/or
operation of the Real Property.
     Section 9.7 Mechanic’s Liens. There are no fees, dues or other charges
which are due, owing or unpaid in connection with the construction of or any
repairs to the Real Property. There are no pending or threatened claims which
may or could ripen with the passage of time into a mechanic’s lien upon the Real
Property as the result of any contract, agreement or work performed on the Real
Property.
     Section 9.8 Leases. The rent roll, which is included as part of Seller’s
Deliveries, and which is attached hereto as Schedule 9.8 and incorporated herein
by reference, is a true, correct and complete list of the Leases and Tenants
including, but not limited to, the description, by agreement and document name
and date, of each Lease, together with any amendments, assignments and other
documents with respect thereto. The rent roll includes an addendum describing,
with respect to each Lease, the amount of any advance or prepaid rentals which
have not accrued, rental holidays which have not expired and other allowances
granted any Tenant which have not been fully utilized, if any. All of the
information on the rent roll, including the description of the space, the rent
and other charges payable by Tenants, the terms and options to renew, and the
Security Deposits, also is complete, true and correct. The Leases provided to
Buyer pursuant to Section 4.1(a) hereof are true and correct copies thereof and
such Leases have not been amended or modified. Seller is the “Landlord” or
“Lessor” under the Leases and has full power and authority to assign the same to
Buyer. Seller has not received written notice of any uncured event of default
with respect to the performance of any of its obligations under the Leases. To
the best of Seller’s knowledge, each of the Leases is in full force and effect
and there is no monetary or non-monetary default under any Lease by either the
landlord or the tenant thereunder, nor has an event occurred which with the
giving of notice or the passage of time or both would result in a default
thereunder by either the landlord or the tenant thereunder. To the best of
Seller’s knowledge, no valid claims or rights of offset exist with respect to
the Leases. Except as provided on Schedule 9.8 attached hereto and incorporated
herein by reference, no

33



--------------------------------------------------------------------------------



 



Leasing Commissions, Tenant Inducement Costs or other amounts are now payable to
any Person under any agreement or understanding in connection with any Lease or
the renewal thereof, or any other options thereunder, nor does there exist any
Leasing Commissions, Tenant Inducement Costs or other amounts which may become
payable to any Person under any agreement or understanding in connection with
any Lease or renewal thereof, or any options thereunder. To the best of Seller’s
knowledge, there is no intention or indication of intention by any Tenant to
terminate its Lease or to limit, amend or alter its Lease or its use or
occupancy. Seller has not previously assigned, pledged, transferred,
hypothecated or conveyed the Leases or any interest therein. All of the work
(including all tenant improvements) to be constructed and installed by the
landlord in the leased premises pursuant to the Leases is complete and fully
paid for and/or will be complete and fully paid for on or before the Closing.
     Section 9.9 Contracts. All of the Contracts are terminable without penalty
upon not more than thirty (30) Calendar Days’ notice. There are no Contracts
with any person or entity relating to the Property which must be assumed by
Buyer (or which will be deemed assumed by the Buyer upon the Buyer becoming the
owner of the Property).
     Section 9.10 Taxes and Assessments. To the best of Seller’s knowledge,
there are no pending or threatened improvements, liens, or special assessments
made or to be made against the Property by any governmental authority.
     Section 9.11 Construction and Condition of Improvements. To the best of
Seller’s knowledge, all of the Improvements have been constructed and installed
in accordance with applicable codes, laws, ordinances, rules, regulations,
permits and approvals and have been completed in a professional and workmanlike
manner and are in good operating condition and repair. To the best of Seller’s
knowledge, all of the heating, ventilation and air conditioning systems,
plumbing, fire protection, security and other mechanical and electrical systems
of the Improvements have been constructed and installed in accordance with
applicable codes, laws, ordinances, rules, regulations, permits and approvals,
have been completed in a professional and workmanlike manner and are in good
operating condition and repair. To the best of Seller’s knowledge, there are no
latent defects in any of the Improvements, and the structural components,
foundations, roofs, walls and fixtures are in good operating condition and
repair, and the roofs, foundations and structural components are free from
leaks, and the Improvements are free from termite and other infestation. To the
best of Seller’s knowledge, there are no defects or inadequacies in the Real
Property that might adversely affect the insurability of the same or that might
cause an increase in the insurance premiums therefor.
     Section 9.12 Financial Statements; Books and Records. Each of the financial
statements provided to Buyer pursuant to Section 4.1(a) hereof: (i) is in accord
with the Books and Records of Seller; (ii) presents fairly, completely and
accurately the results of operations for the respective periods covered thereby;
and (iii) is prepared in accordance with generally accepted accounting
principles. All of the Books and Records relating to the Property delivered to
Buyer fairly, completely and accurately reflect the ownership, operation and
occupancy of the Property and all income received and expenses incurred by
Seller in connection therewith.
     Section 9.13 Compliance with Laws. In all material respects, Seller has
complied, and is currently in compliance with, all federal, state and local
laws, regulations and ordinances

34



--------------------------------------------------------------------------------



 



applicable to the development, ownership, operation, maintenance and management
of the Real Property, and/or otherwise applicable to Seller, including, without
limitation, all laws, regulations and ordinances relating to zoning, planning,
land use and building restrictions, construction, Environmental Laws,
subdivision, fire, health and safety, disability and alcoholic beverage sales.
The Real Property, in all material respects, is in compliance with all
applicable laws, ordinances, rules and regulations (including without limitation
those relating to zoning and the requirements of Title III of the Americans with
Disabilities Act of 1990 (42 U.S.C. 12181, et seq., the Provisions Governing
Public Accommodations and Services Operated by Private Entities), and all
regulations promulgated thereunder, and all amendments, revisions or
modifications thereto), and Seller has no notice or knowledge of a violation of
any such laws, rules or regulations. Seller has no notice or knowledge that any
government agency or any employee or official considers the construction of the
Real Property or its operation or use to have failed to comply, in any material
respect, with any law, ordinance, regulation or order or that any investigation
has been commenced or is contemplated respecting any such possible failure of
compliance. In all material respects, there are no unsatisfied requirements for
repairs, restorations or improvements from any person, entity or authority,
including, but not limited to, any tenant, lender, insurance carrier or
governmental authority. All driveway entrances and exits to the Real Property
are permanent and no special access or other permits are required to maintain
the same. All existing streets and other improvements, including water lines,
sewer lines, sidewalks, curbing and streets at the Real Property either enter
the Real Property through adjoining public streets, or, if they enter through
adjoining private lands, do so in accordance with valid, irrevocable easements
running to the benefit of the owner of the Real Property. Seller has not
received from any insurance company or Board of Fire Underwriters any notice,
which remains uncured, of any defect or inadequacy in connection with the Real
Property or its operation.
     Section 9.14 Environmental Matters. To the best of Seller’s knowledge:
(i) the Improvements are free from Hazardous Materials; (ii) the soil, surface
water and ground water of, under, on or around the Real Property are free from
Hazardous Materials; (iii) the Real Property has never been used for or in
connection with the manufacture, refinement, treatment, storage, generation,
transport or hauling of any Hazardous Material in excess of levels permitted by
applicable Environmental Laws, nor has the Real Property been used for or in
connection with the disposal of any Hazardous Materials; and (iv) the Real
Property is now and at all times has been in compliance with all Environmental
Laws.
     Section 9.15 Permits and Entitlements. To the best of Seller’s knowledge,
Seller has obtained all governmental permits, licenses, approvals and
authorizations (including, but not limited to, the Permits and Entitlements)
required for the ownership, operation, maintenance and management of the
Property, and all such permits, licenses, approvals and authorizations
(including, but not limited to, the Permits and Entitlements) are in full force
and effect and, to the extent the same are material, are transferable to Buyer.
     Section 9.16 Dependent Properties. Except for the benefits and burdens
under reciprocal easement agreements, where applicable, the continued
maintenance, occupancy and operation of the Real Property is not now, and on the
Closing Date will not be, dependent to any extent on improvements or facilities
located at any other property, and the continued maintenance, occupancy and
operation of any other property is not dependent to any extent on

35



--------------------------------------------------------------------------------



 



improvements or facilities located on the Real Property (including, but not
limited to, the Improvements or the Personal Property).
     Section 9.17 Utilities. The Real Property has full access rights and is
connected to water, sanitary sewer, storm water, gas, electricity, oil,
telephone, cable and other utilities required for the ownership, operation and
occupancy of the Real Property (collectively, the “Utilities”). To the best of
Seller’s knowledge and belief, all such Utilities: (i) are installed, connected
and are currently in use by Seller on the Real Property; (ii) were constructed
and installed in accordance with all applicable codes, laws, ordinances, rules,
regulations, permits and approvals; (iii) have been completed in a professional
and workmanlike manner and are in good operating condition and repair; and
(iv) are sufficient in size and capacity (and pressure, where applicable) to
service and accommodate the reasonably expected needs and operations of the Real
Property. To the best of Seller’s knowledge and belief, none of the Utilities
and/or any of the lines, pipes, conduits, valves, pumps, heads, hoses, tubes, or
related equipment or facilities, are located outside the boundaries of the Real
Property and/or encroach onto any adjoining real property, or, to the extent
that such Utilities and/or any of the lines, pipes, conduits, valves, pumps,
heads, hoses, tubes, or related equipment or facilities, are located outside the
boundaries of the Real Property and/or encroach onto any adjoining real
property, the same do so in accordance with legal, valid and enforceable
permanent non-terminable easements, which will inure to the benefit of Buyer,
its successors and assigns, as the owner of the Real Property.
     Section 9.18 Prohibited Persons and Transactions. Neither Seller, nor any
of its affiliates, nor any of their respective members, and none of their
respective officers or directors is, nor prior to Closing, or the earlier
termination of this Agreement, will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated Blocked
Persons List) or under any U.S. statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action and is not, and prior to Closing or the earlier
termination of this Agreement will not, engage in any dealings or transactions
with or be otherwise associated with such persons or entities.
     Section 9.19 Scripps Loan. The Scripps Loan is in full force and effect,
Seller is not in default with respect to any of Seller’s obligations under the
Scripps Loan, and Seller has not received any notice of any uncured default by
Seller under the Scripps Loan.
     Section 9.20 Integrity of Documents. Seller has furnished to Buyer all
items constituting Seller’s Deliveries and all of the information contained in
Seller’s Deliveries is true and correct in all material respects and contains no
material misrepresentations or omissions of material facts. To the best of
Seller’s knowledge, all of the information contained in the Reports is true and
correct in all material respects and contains no material misrepresentations or
omissions of material facts. The information contained in the attached Exhibits
and Schedules is true and correct in all material respects and contains no
material misrepresentations or omissions of material facts. The representations
and warranties of Seller contained in this Agreement are

36



--------------------------------------------------------------------------------



 



true and correct in all material respects and contain no material
misrepresentations or omissions of material facts.
     Section 9.21 Survival. The representations and warranties of Seller set
forth in Sections 9.1 through 9.3, inclusive, and Section 9.18 hereof, as well
as the right and ability of Buyer to enforce the same and/or to seek damages for
its breach, shall survive the Closing. The representations and warranties of
Seller set forth in Sections 9.4 through 9.17, inclusive, and Sections 9.19 and
9.20 hereof, as well as the right and ability of Buyer to enforce the same
and/or to seek damages for its breach, shall survive the Closing for a period of
one (1) year. In this regard, Buyer must: (a) notify Seller of any such claim on
or before the expiration of such one (1) year period; and (b) file any action
related to such claim within one (1) year from the Closing Date.
     Section 9.22 Seller’s Representations and Warranties; Reimbursement for Due
Diligence Costs. The continued accuracy in all material respects of the
aforesaid representations and warranties is a condition precedent to Buyer’s
obligation to close. If any of said representations and warranties are not
correct in all material respects at the time the same is made or as of Closing
and Seller had no knowledge of such inaccuracy when the representation or
warranty was made (or when deemed remade at Closing) or if such warranty or
representation becomes inaccurate on or prior to Closing other than by reason of
Seller’s default hereunder, Buyer may, upon being notified in writing by Seller
of such occurrence on or prior to Closing, either: (a) terminate this Agreement
and Escrow pursuant to the provisions of Section 8.5(a) hereof; or (b) waive
such matter and proceed to Closing. If any of said representations and
warranties are not correct in all material respects at the time the same is made
or as of Closing, and Seller had knowledge of such inaccuracy when the
representation or warranty was made, or, by Seller’s default hereunder caused
the representation or warranty to be inaccurate when deemed remade at Closing,
Buyer may either: (a) terminate this Agreement pursuant to the provisions of
Section 8.6(a) and recover from Seller all of Buyer’s actual out-of-pocket legal
fees, costs and expenses, together with all other due diligence fees, costs and
expenses, incurred in connection with this Agreement and its review of the
Property; or (b) waive the breach and proceed to Closing; provided, however, in
such a case, the Scheduled Closing Date shall be automatically extended to the
Extended Closing Date.
     Section 9.23 Seller’s Knowledge Defined. Any reference to “Seller’s
knowledge” in this Agreement shall refer only to the current actual knowledge of
Seller’s principal, Robert M. Irish, following reasonable inquiry and
investigation, which reasonable inquiry and investigation will include, without
limitation, contacting the Property Manager and making appropriate inquiries and
investigations. Buyer acknowledges and agrees that the use of the named
individual is solely for the purpose of establishing a standard for measurement
of Seller’s knowledge, and nothing herein shall impose any personal liability on
such individual for any representation, warranty or covenant of Seller
hereunder.

37



--------------------------------------------------------------------------------



 



ARTICLE 10
REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS OF BUYER
     Buyer hereby makes the following representations and warranties, each of
which representation and warranty is: (a) material and being relied upon by
Seller; and (b) true, complete and not misleading in all material respects as of
the date hereof and as of the Closing.
     Section 10.1 Organization, Power and Authority. Buyer is a limited
partnership duly organized and validly existing under the laws of the State of
California. Buyer has all requisite power and authority to execute and deliver
this Agreement and the Transaction Documents to which Buyer is a party, and to
perform its obligations hereunder and thereunder and to effect the transactions
contemplated hereby and thereby. All requisite corporate or other action has
been taken to authorize and approve the execution, delivery and performance by
Buyer of this Agreement and the Transaction Documents to which Buyer is a party.
     Section 10.2 No Conflicts. The execution, delivery and performance by Buyer
of this Agreement and the Transaction Documents to which Buyer is a party, and
the consummation of the transactions contemplated hereby and thereby, will not:
(a) violate any provision of Buyer’s organization documents; (b) violate,
conflict with or result in a breach of or default under any term or provision of
any contract or agreement to which Buyer is a party or by or to which Buyer or
any of its assets or properties are or may be bound or subject; or (c) violate
any order, judgment, injunction, award or decree of any court or arbitration
body, or any governmental, administrative or regulatory authority, or any other
body, by or to which Buyer is or may be bound or subject.
     Section 10.3 Survival. The representations and warranties of Buyer set
forth in this Agreement, as well as the right and the ability of Seller to
enforce them and/or seek damages for their breach, shall survive the Closing.
ARTICLE 11
COSTS, EXPENSES AND PRORATIONS
     Section 11.1 Costs and Expenses.
          (a) Seller. Seller shall pay: (i) all recording costs, documentary
transfer taxes, deed stamps and similar costs, fees and expenses payable in
connection with the recordation of Seller’s Deed; (ii) the premium for the ALTA
Extended Coverage Policy; (iii) the cost of any binders or endorsements to the
ALTA Extended Coverage Policy requested by Buyer; (iv) all costs, fees and
expenses payable in connection with the discharging of all Monetary Obligations;
(v) one-half (1/2) of Escrow Holder’s fees and costs for the Escrow;
(vi) Seller’s share of prorations; and (vii) Seller’s attorneys’ fees.
          (b) Buyer. Buyer shall pay: (i) all costs, fees and expenses payable
in connection with processing the Scripps Loan Assumption, including, without
limitation, assumption fees, processing fees and costs, lender/servicer/senior
servicer/rating agency legal fees and costs (including any retainer), legal
opinion fees and costs, and all other costs, fees and expenses incurred and/or
required to be paid in connection with processing the Scripps Loan

38



--------------------------------------------------------------------------------



 



Assumption; (ii) one-half (1/2) of Escrow Holder’s fees and costs for the
Escrow; (iii) Buyer’s share of prorations; and (iv) Buyer’s attorneys’ fees.
     Section 11.2 Prorations, Costs and Expenses.
          (a) Prorations and Adjustments. The following adjustments and
prorations shall be made as of 12:01 a.m. on the Closing Date (“Proration
Date”), as though Buyer held title to the Property throughout the entire day in
which the Closing occurs. Such adjustments and prorations shall be made on the
basis of: (i) a 365-day year with respect to Taxes as provided in Section
11.2(a)(iii) hereof; and/or (ii) the number of days in the calendar month in
which the Closing Date occurs with respect to Revenues and Operating Expenses as
provided in Sections 11.2(a)(i) and (ii), respectively, hereof, subject to the
following provisions:
               (i) Revenues. All rentals, receipts and other revenues
(including, but not limited to, reimbursements for Property Expenses, common
area maintenance, real and personal property taxes, insurance and other
operating expense reimbursements, if applicable, but excluding percentage rent,
if applicable) (collectively, the “Revenues”), billed to Tenants by Seller as of
the Closing, but which are properly allocable to the period after the Proration
Date, shall be credited to Buyer at the Closing. To the extent there are any
Revenues owing to Seller as of the Closing which relate to periods of time prior
to the Proration Date, but which have not actually been collected by Seller as
of the Closing (“Delinquent Revenues”), Buyer shall not be obligated to pay to
Seller (or give Seller a credit for), the amount of such Delinquent Revenues on
the Closing. All Revenues which are received by Seller or Buyer subsequent to
the Closing Date shall be applied: first, to amounts due to Buyer; and second,
to Delinquent Revenues due to Seller. Seller and Buyer hereby agree to promptly
remit to the other the amount of any Revenues received and owing to each other
pursuant to the provisions of this Section 11.2(a)(i). Notwithstanding any
provision of this Section 11.2 to the contrary, Seller retains its rights to
recover Delinquent Revenues, including, without limitation, the right to collect
(provided, however, Seller shall not have the right to file and maintain a
lawsuit or other legal proceeding against a delinquent Tenant or evict a
delinquent Tenant) the same from delinquent Tenants and/or third parties
responsible for payment of such Delinquent Revenues. Buyer, at no cost and
expense to Buyer, shall use commercially reasonable efforts (provided such
commercially reasonable efforts shall not include an obligation to file and
maintain a lawsuit or other legal proceeding against a delinquent Tenant or
other third party or to evict a delinquent Tenant) to enforce the provisions of
the Leases which require the Tenants to pay to Seller such Delinquent Revenues.
               (ii) Operating Expenses. All costs, fees and expenses (other than
management fees and salaries) relating to the operation, management and repair
of the Property, excluding Taxes, Leasing Commissions and Tenant Inducement
Costs (collectively, the “Operating Expenses”), shall be prorated between Seller
and Buyer at the Closing as of the Proration Date.
               (iii) Real and Personal Property Taxes. (A) All general and
special real and personal property taxes and assessments (collectively, the
“Taxes”), based on the regular tax bill for the current fiscal year (or, if such
tax bill has not been issued as of the date of the Closing, the regular tax bill
for the fiscal year preceding the current fiscal year) shall be prorated

39



--------------------------------------------------------------------------------



 



between Seller and Buyer at the Closing as of the Proration Date. Without
limiting the foregoing, any and all accrued and unpaid supplemental or special
real property taxes or assessments that relate to any time period prior to the
Proration Date shall be the responsibility of Seller and, if not paid prior to
or at Closing, shall be credited to the Buyer at Closing, and any and all
supplemental or special real property taxes or assessments that relate to any
time period on or after the Proration Date shall be the responsibility of Buyer
and if paid by Seller prior to or at Closing, shall be credited to Seller at
Closing. Without limiting the foregoing, in the event any supplemental or
special real property taxes or assessments are levied prior to Closing, but are
due and payable in one or more installments subsequent to the Closing, such
supplemental or special real property taxes or assessments shall be allocated on
a pro rata basis over the applicable payment period in question and prorated
between Seller and Buyer as of the Proration Date. Notwithstanding any of the
terms and conditions to the contrary contained in this Section 11.2(a)(iii), in
the event any such Taxes are paid for directly by the Tenants to the applicable
taxing authorities, such Taxes shall not be prorated between Seller or Buyer.
               (iv) Percentage Rent. Any percentage rent payable under each
Lease for the year in which the Closing occurs shall be prorated between Seller
and Buyer as of the Proration Date. Seller and Buyer acknowledge that sufficient
information to enable Seller and Buyer to prorate percentage rent will not be
available as of the Closing. Accordingly, the proration contemplated in this
Section 11.2(a)(iv) shall be conducted subsequent to the Closing pursuant to
Section 11.2(d) hereof.
               (v) Interest and Other Amounts Owing Under the Loan. All interest
and other amounts owing under the Scripps Loan (excluding principal), shall be
prorated between Seller and Buyer at the Closing as of the Proration Date.
               (vi) Reserves. Seller shall receive a credit at Closing in an
amount equal to the amount of the reserves under the Scripps Loan assigned by
Seller to Buyer pursuant to Section 2.3(f) hereof.
          (b) Property Expense Pass-Throughs. To the extent the Leases require
the Tenants to reimburse Seller for Operating Expenses and/or Taxes
(collectively, the “Property Expenses”), in the event such Property Expenses are
reconciled under the terms of the Leases at the end of the calendar year in
which the Closing takes place, to reflect the actual Property Expenses incurred
for the calendar year, such calendar year shall be deemed to constitute the
“Reconciliation Period” for purposes of this Agreement and the following
provisions shall apply:
               (i) On or before the Closing, Seller shall be responsible for
computing and comparing on a Tenant-by-Tenant basis and delivering to Buyer a
written statement setting forth: (A) the amount of Property Expenses incurred
and actually paid by Seller with respect to the Reconciliation Period; and
(B) the amount of Property Expenses actually received by Seller from the Tenants
and/or third parties under the Leases with respect to the Reconciliation Period
(“Pre-Closing Property Expense Reconciliation”).
               (ii) Within sixty (60) Calendar Days following the expiration of
the Reconciliation Period, Buyer shall compute the actual Property Expenses
incurred and paid by Seller and Buyer and the actual Property Expenses
reimbursed (or not reimbursed) by the

40



--------------------------------------------------------------------------------



 



Tenants and/or third parties (whether in the form of estimated payments or
otherwise), to Seller and/or Buyer with respect to the Reconciliation Period
(“Property Expense Reconciliation”). Following the completion of the Property
Expense Reconciliation, Buyer shall submit the same to Seller for Seller’s
review and approval, which approval shall not be unreasonably withheld or
delayed. In the event Seller fails to approve or disapprove of the Property
Expense Reconciliation within ten (10) Business Days following the receipt of
the same, such Property Expense Reconciliation shall be deemed approved by
Seller. Following the approval (or deemed approval) by Seller of the Property
Expense Reconciliation, Buyer shall forward the Property Expense Reconciliation
to the applicable Tenants. Buyer hereby covenants to use reasonable efforts to
enforce the provisions of the Leases which require the Tenants and/or third
parties to reimburse the landlord for Property Expenses with respect to the
Reconciliation Period. To the extent Seller or Buyer receives any such Property
Expense reimbursement payments with respect to the Reconciliation Period, the
same shall constitute Revenues and shall be paid to Seller or Buyer in the
manner contemplated in Section 11.2(a)(i) hereof.
               (iii) Following the completion of the Property Expense
Reconciliation, if the Property Expenses incurred and paid by Seller for that
portion of the Reconciliation Period in question preceding the Closing exceed
the reimbursed Property Expenses actually received by Seller from the Tenants
and/or third parties under the Leases (whether in the form of estimated payments
or otherwise), with respect to the Reconciliation Period (“Property Expense
Reimbursement Shortfall”), Buyer shall pay to Seller an amount equal to such
Property Expense Reimbursement Shortfall, to the extent that Buyer shall have
collected and received such actual identifiable amounts from the Tenants and/or
third parties under the Leases, within ten (10) Business Days following Buyer’s
collection and receipt of the same. If the reimbursed Property Expenses received
by Seller from the Tenants and/or third parties under the Leases (whether in the
form of estimated payments or otherwise), with respect to the Reconciliation
Period preceding the Closing exceed the Property Expenses incurred and paid by
Seller with respect to the Reconciliation Period (“Property Expense
Reimbursement Surplus”), then Seller shall pay an amount equal to such Property
Expense Reimbursement Surplus to Buyer within ten (10) Business Days after
Seller’s receipt of the Property Expense Reconciliation. Upon Seller’s payment
to Buyer of any such Property Expense Reimbursement Surplus, Buyer shall be
obligated to reimburse or credit the Tenants for such Property Expense
Reimbursement Surplus as required under their respective Leases.
               (iv) Seller and Buyer hereby agree to reasonably cooperate with
each other in connection with any disputes or claims by Tenants concerning the
calculation of Property Expenses during the Reconciliation Period.
          (c) Security Deposits; Leasing Commissions and Tenant Inducement
Costs. All unpaid Leasing Commissions, unpaid Tenant Inducements Costs and
Security Deposits under the Leases shall be credited to Buyer at the Closing.
          (d) Final Accounting. Seller and Buyer acknowledge and agree that, on
the Closing Date, Seller and Buyer may not have sufficient information to
conduct and complete a final proration of all items subject to proration
pursuant to this Section 11.2. Accordingly, Seller and Buyer agree that, as soon
as is reasonably practicable after the Closing Date, Seller and Buyer shall make
a final accounting of all items relating to the Property to be prorated between

41



--------------------------------------------------------------------------------



 



Seller and Buyer pursuant to this Section 11.2. In conjunction with the
performance of such final accounting, following a request from Seller, Buyer
shall provide Seller with copies of all monthly and other statements sent to the
Tenants itemizing amounts owing under the Leases by the Tenants (together with
copies of invoices, statements and other supporting documentation evidencing
such expenditures and tenant ledgers and related documentation evidencing how
Revenues were applied, all as reasonably requested by Seller). In the event it
is determined, pursuant to such final accounting, that any amounts are due and
owing by Seller to Buyer, then Seller shall cause such amounts to be paid to
Buyer within ten (10) Calendar Days after such final accounting is completed. In
the event it is determined, pursuant to such final accounting, that any amounts
are due and owing by Buyer to Seller, then Buyer shall cause such amounts to be
paid to Seller within ten (10) Calendar Days after such final accounting is
completed. All unpaid amounts shall accrue interest at the lessor of: (i) twelve
percent (12%) per annum; or (ii) the maximum rate of interest allowable under
applicable law, which interest, in either case, shall be deemed to accrue
effective as of the date such payment was originally due.
ARTICLE 12
ACTIONS TO BE TAKEN AT THE CLOSING
     Section 12.1 Actions by Escrow Holder. In connection with the Closing,
Escrow Holder shall take the following actions:
          (a) Recording. Escrow Holder shall cause the following documents to be
recorded in the Official Records of San Diego County Recorder’s Office, State of
California, in the order set forth below, and obtain a conformed copy thereof
for distribution to Seller and Buyer:
               (i) Seller’s Deed (with documentary transfer tax information to
be affixed after recording).
               (ii) The recordable Scripps Loan Assumption Documents.
          (b) Title Policy. Escrow Holder shall direct Title Insurer to issue
the Title Policy to Buyer.
          (c) Distribution of Funds. Escrow Holder shall disburse all funds
deposited with Escrow Holder by Buyer in payment of the Purchase Price as
follows:
               (i) Deduct, pay and satisfy all items chargeable to the account
of Seller pursuant to Section 11.1 hereof.
               (ii) Deduct, pay and satisfy all Monetary Obligations against the
Real Property.
               (iii) If, as a result of the prorations and credits pursuant to
Article 11 hereof, amounts are to be charged to the account of Seller, deduct
the net amount of such charges.

42



--------------------------------------------------------------------------------



 



               (iv) Disburse the remaining balance of the Purchase Price to
Seller promptly upon the Closing.
     All disbursements by Escrow Holder shall be by wire transfer to the
designated account of the receiving party or shall be by certified or cashier’s
check of Escrow Holder, as may be directed by the receiving party.
          (d) Distribution of Documents to Seller. Disburse to Seller:
(i) counterpart originals of each of the non-recordable Transaction Documents;
(ii) a conformed copy of each of the recordable Transaction Documents,
including, without limitation, Seller’s Deed and the recordable Scripps Loan
Assumption Documents; and (iii) any other documents deposited into Escrow by
Seller.
          (e) Distribution of Documents to Buyer. Disburse to Buyer:
(i) counterpart originals of each of the non-recordable Transaction Documents;
(ii) a conformed copy of each of the recordable Transaction Documents including,
without limitation, Seller’s Deed and the recordable Scripps Loan Assumption
Documents; and (iii) a copy of all other documents deposited into Escrow by
Buyer.
ARTICLE 13
BROKERS
     Seller and Buyer hereby represent and warrant to each other that the
warranting party has not entered into nor will such warranting party enter into
any agreement, arrangement or understanding with any other person or entity
which will result in the obligation of the other party to pay any finder’s fee,
commission or similar payment in connection with the transactions contemplated
by this Agreement. Seller and Buyer hereby agree to and shall indemnify, defend
and hold harmless the other from and against any and all claims, costs, damages
and/or liabilities arising from the breach of the foregoing representation by
either Seller or Buyer, as the case may be.
ARTICLE 14
POST-CLOSING OBLIGATIONS OF SELLER
     Section 14.1 Vacant Space Leasing Obligations. As of the Effective Date,
approximately seven thousand three hundred three (7,303) net rentable square
feet of the Buildings has not been leased (the “Vacant Space”). Accordingly,
from and after the Closing, Buyer shall use commercially reasonable efforts to
enter into new leases for the Vacant Space which satisfy the leasing criteria
set forth on Schedule 2.0 attached hereto and incorporated herein by reference
(the “Leasing Criteria”).
     Section 14.2 Holdback Amount; Holdback Escrow Account.
          (a) Holdback Amount. On the Closing, the sum of One Hundred
Twenty-Five Thousand Dollars ($125,000.00) (“Holdback Amount”), shall be
deducted from the Closing Deposit and shall be retained and held by Escrow
Holder in Escrow in a separate interest bearing account approved by Seller and
Buyer (“Holdback Escrow Account”), subject to the terms and conditions set forth
in this Agreement.

43



--------------------------------------------------------------------------------



 



          (b) Disbursement of Holdback Amount. Buyer will be entitled to receive
disbursements of designated portions of the Holdback Amount from the Holdback
Escrow Account in accordance with the terms and conditions of the Deficit Rental
Agreement.
     Section 14.3 Cap X Holdback Amount; Cap X Holdback Escrow Account. Seller
and Buyer acknowledge and agree that certain maintenance and repairs and capital
expenditures need to be completed in connection with the Property. Accordingly,
on the Closing, the sum of Three Hundred Thousand Dollars ($300,000.00) (the
“Cap X Holdback Amount”), shall be deducted from the Closing Deposit and shall
be retained and held by Escrow Holder in Escrow in a separate interest bearing
account approved by Seller and Buyer (the “Cap X Holdback Escrow Account”),
subject to the terms and conditions set forth in this Agreement. Buyer will be
entitled to cause Escrow Holder to disburse all or any portion of the Cap X
Holdback Amount from the Cap X Holdback Escrow Account to pay for such
maintenance and repairs and capital expenditures to be completed in connection
with the Property. Without limiting the foregoing, Buyer shall be entitled to:
(a) submit invoices to Escrow Holder relating to such maintenance and repairs
and capital expenditures for payment by Escrow Holder from the Cap X Holdback
Escrow Account directly to the contractor, subcontractor or any other third
party providing labor and/or materials; or (b) submit to Escrow Holder invoices
previously paid by Buyer relating to such maintenance and repairs and capital
expenditures for reimbursement to Buyer from the Cap X Holdback Escrow Account.
Upon receipt of such invoices, and without the need of any further authorization
or consent from Seller, Escrow Holder shall cause all such invoices to be paid
in full within ten (10) Calendar Days following the receipt of the same. Upon
the first to occur of: (i) Buyer delivering written notice to Escrow Holder that
all maintenance and repairs and capital expenditures have been completed and all
invoices relating to the same have been paid in full; or (ii) the date that is
twenty-four (24) months following the Closing, Escrow Holder shall terminate the
Cap X Holdback Escrow Account and disburse any remaining funds to Seller. Buyer
hereby agrees to and shall protect, defend, indemnify and hold harmless Escrow
Holder from and against any and all claims, liabilities, liens, attorneys’ fees,
penalties, demands, causes of action and suits of any nature arising out of or
relating to any disbursements made by Escrow Holder from the Cap X Holdback
Escrow Account pursuant to this Section 14.3 hereof.
     Section 14.4 Survival. The covenants and agreements set forth in this
Article 14 hereof shall survive the Closing.
ARTICLE 15
INDEMNIFICATION
     Section 15.1 Indemnification by Seller. Seller hereby agrees to and shall
indemnify, defend and hold harmless Buyer, its officers, directors, partners,
members, managers, shareholders, agents, employees, attorneys, affiliates,
subsidiaries, successors and assigns, and each of their respective officers,
directors, partners, members, managers, shareholders, agents, employees,
attorneys, affiliates, subsidiaries, successors and assigns of all levels
(collectively, the “Indemnitees”), from and against any and all claims,
liabilities, causes of action, losses, costs, damages, attorneys’ fees,
judgments or expenses (“Losses”), arising out of, or relating to, the following
matters: (a) the breach by Seller of any of the representations and/or
warranties made by Seller in or under this Agreement or any of the Transaction
Documents; (b) the breach or default in the performance by Seller of any of the
covenants or obligations to be performed by

44



--------------------------------------------------------------------------------



 



Seller under this Agreement or the Transaction Documents; (c) any claims,
liabilities or obligations of Seller, whether accrued, absolute, contingent or
otherwise, arising out of or relating to, Seller’s previous ownership,
management and/or operation of the Buildings; and (d) any claims, liabilities or
obligations of Seller, whether accrued, absolute, contingent or otherwise
arising out of or relating to the Scripps Loan prior to the Closing.
     Section 15.2 Notice and Opportunity to Defend.
          (a) Notice of Asserted Liability. In the event one or more Indemnitees
receives written notice or otherwise becomes aware of any claims, liabilities,
causes of action or any other circumstances that would give rise to a claim for
indemnification pursuant to Section 15.1 of this Agreement (“Asserted
Liability”), such Indemnitees shall give written notice thereof to Seller
(“Claims Notice”). Following the receipt of a Claims Notice, and without in any
way limiting or reducing the obligations of Seller pursuant to Section 15.1
hereof, the provisions of Section 15.2(b) or (c), as applicable, shall govern.
          (b) Opportunity to Satisfy. Without in any way limiting or reducing
the obligations of Seller pursuant to Section 15.1 hereof, in the event Seller
receives a Claims Notice from the Indemnitees for an Asserted Liability that is
not a Third Party Claim, then, in such a case, Seller shall have a period of ten
(10) Calendar Days to endeavor to cure and satisfy, at its sole expense, the
matters which caused such Asserted Liability; provided, however, that in the
event of an emergency situation, Indemnitees may elect to cure and satisfy the
matters which caused such Asserted Liability and shall be entitled to
reimbursement for all costs, fees and expenses incurred in connection with the
cure and satisfaction of such Asserted Liability pursuant to Section 15.2(d)
hereof. In the event the matters are of a type that cannot be cured and
satisfied within such ten (10) Calendar Day period, then Seller shall have such
additional time as may be reasonably necessary to cure and satisfy such matters
so long as Seller is diligently pursuing the cure and satisfaction and also so
long as: (i) no Third Party Claim arises out of such Asserted Liability (in
which case the provisions of Section 15.2(c) below shall apply); (ii) the
Indemnitees have not incurred any unreimbursed Losses relating to such Asserted
Liability; and (iii) such matters are cured and satisfied within ninety
(90) Calendar Days from the date of the Claims Notice. All costs, fees and
expenses incurred in connection with the cure and satisfaction of any such
Asserted Liability, including, without limitation, reasonable attorneys’ fees
and costs, shall be borne by and shall be the responsibility of Seller.
Furthermore, and without limiting the obligations of Seller pursuant to
Section 15.1 hereof, Seller shall reimburse Indemnitees for all Losses incurred
by Indemnitees in connection with any such Asserted Liability.
          (c) Opportunity to Defend. Without in any way limiting or reducing the
obligations of Seller pursuant to Section 15.1 hereof, in the event the Asserted
Liability involves a Third Party Claim, Seller shall defend and satisfy such
Third Party Claim and all costs, fees and expenses, including legal fees and
costs, incurred in connection with the defense and satisfaction of such Third
Party Claim, shall be borne by and be sole responsibility of, Seller.
Notwithstanding the foregoing, in the event Seller fails to undertake the
defense of the Asserted Liability, Indemnitees may elect to defend (by their own
counsel), compromise and/or satisfy such Third Party Claim by delivering written
notice of such election to Seller. Without in any way limiting or reducing the
obligations of Seller pursuant to Section 15.1 hereof, if Indemnitees

45



--------------------------------------------------------------------------------



 



elect to defend (by their own counsel), compromise and/or satisfy such Asserted
Liability, Seller shall cooperate in the defense, compromise and satisfaction of
such Asserted Liability. All costs, fees and expenses incurred in connection
with the defense, compromise and satisfaction of any such Asserted Liability,
including, without limitation, reasonable attorneys’ fees and costs, shall be
borne by and shall be the sole responsibility of Seller. Furthermore, and
without limiting the obligations of Seller pursuant to Section 15.1 hereof,
Seller shall reimburse Indemnitees for all Losses incurred by Indemnitees in
connection with any such Third Party Claim.
          (d) Timing for Payment. In the event Indemnitees incur any Losses
which were not otherwise paid or satisfied by Seller pursuant to this Agreement,
Indemnitees shall deliver written notice to Seller advising Seller that
Indemnitees have incurred such Losses (“Notice of Loss”). The Notice of Loss
shall include an itemization of all of the Losses which Seller is required to
pay pursuant to and in accordance with the terms and provisions of this
Agreement. Within thirty (30) Calendar Days after the date of receipt by Seller
of the Notice of Loss, Seller shall pay to Indemnitees the aggregate amount of
the Losses described in such Notice of Loss. In the event Seller fails to timely
pay to Indemnitees the aggregate amount of such Losses, any and all unpaid
amounts shall accrue interest at the lesser of: (a) eighteen percent (18%) per
annum; or (b) the maximum rate of interest allowable under applicable law, which
interest, in either case, shall be deemed to accrue effective as of the date
such payment was originally due.
ARTICLE 16
MISCELLANEOUS
     Section 16.1 Assignment. No assignment of this Agreement or Buyer’s rights
or obligations hereunder shall be made by Buyer without first having obtained
Seller’s written approval of any such assignment, which approval may be granted
or withheld in the sole and absolute discretion of Seller. Notwithstanding the
foregoing, Buyer may assign this Agreement to: (a) an Affiliate of Buyer; or
(b) to a tenancy in common structure in which Buyer or one or more of its
Affiliates are the sponsor, in either case without the prior written consent of
Seller. In the event of any such assignment, Buyer shall be fully released and
discharged from any and all liabilities and obligations under this Agreement as
of the Closing.
     Section 16.2 Notices. Any tender, delivery, notice, demand or other
communication (“Notice”) required or permitted under this Agreement shall be in
writing, and shall be personally delivered or sent by registered or certified
mail, postage prepaid, return receipt requested, overnight mailed, delivered or
sent by telefacsimile machine capable of confirming transmission and receipt,
and shall be deemed delivered, given and received upon the earlier of: (a) if
personally served, the date of delivery to the person to receive such notice;
(b) if given by telefacsimile, when sent, provided the telefacsimile machine
confirms transmission and receipt; and (c) if sent by registered or certified
mail, four (4) Business Days after the date of posting by the United States
Postal Service; or (d) if sent by Federal Express or other comparable overnight
delivery service, when sent, as documented by the service’s delivery records,
all in accordance with the following:

46



--------------------------------------------------------------------------------



 



               (i)         Seller’s Address. If to Seller, at the following
address:
Buie Scripps Ranch Office Building LLC
11260 El Camino Real, Suite 200
San Diego, California 92130-2646
Attention: Robert M. Irish
Telephone: (858) 794-2400
Facsimile: (858) 794-2401
With a copy to:
Hecht Solberg Robinson Goldberg & Bagley LLP
600 W. Broadway, 8th Floor
San Diego, California 92101
Attn: Darryl Solberg, Esq.
Telephone: (619) 239-3444
Facsimile: (619) 232-6828
               (ii)        Buyer’s Address. If to Buyer, at the following
address:
Shidler West Investment Partners, LP
10188 Telesis Court, Suite 222
San Diego, California 92121
Attn: Jim Ingebritsen
          Michael Burer
Telephone (858) 678-8500
Facsimile (858) 678-8504
With a copy to:
The Shidler Group
841 Bishop Street, Suite 1700
Honolulu, Hawaii 96813
Attn: Larry Taff
          Tamara Edwards, Esq.
Telephone (808) 544-1219
Facsimile: (808) 599-4391
With a copy to:
Van A. Tengberg, Esq.
Kelly C. Wittorff, Esq.
Foley & Lardner LLP
402 West Broadway, Suite 2100
San Diego, California 92101-3542
Telephone: (619) 685-6408
Facsimile: (619) 234-3510

47



--------------------------------------------------------------------------------



 



     Section 16.3 Entire Agreement. This Agreement, including the Exhibits and
Schedules referred to herein, constitutes the entire contract between the
Parties with respect to the subject matter covered by this Agreement. This
Agreement supersedes all previous representations, arrangements, agreements and
understandings by and among the Parties with respect to the subject matter
covered by this Agreement including, without limitation, all prior letters of
intent executed between Buyer and Seller, and any such representations,
arrangements, agreements and understandings are hereby canceled and terminated
in all respects. This Agreement may not be amended, changed or modified except
by a writing duly executed by both of the Parties hereto.
     Section 16.4 Severability. If any provision of this Agreement, or any
portion of any such provision, is held to be unenforceable or invalid, the
remaining provisions and portions shall nevertheless be carried into effect.
     Section 16.5 Remedies. All rights and remedies of the Parties are separate
and cumulative, and no one of them, whether exercised or not, shall be deemed to
be to the exclusion of or to limit or prejudice any other legal or equitable
rights or remedies which the Parties may have, except as otherwise expressly
limited herein. Subject to the limitations or remedies imposed elsewhere in this
Agreement, the Parties shall not be deemed to waive any of their rights or
remedies thereunder, unless such waiver is in writing and signed by the party to
be bound. No delay or omission on the part of either party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar or
waiver of any right or remedy on any future occasion.
     Section 16.6 Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.
     Section 16.7 Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same agreement.
     Section 16.8 Attorneys’ Fees. In the event any litigation is instituted
between the Parties arising out of or relating to this Agreement, the Party in
whose favor judgment shall be entered shall be entitled to have and recover from
the non-prevailing Party all costs and expenses (including attorneys’ fees and
court costs) incurred in such action and any appeal therefrom.
     Section 16.9 Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws (other than that body of
law relating to conflicts of law) of the State of California. The proper venue
for any claims, causes of action or other proceedings concerning this Agreement
shall be in the state and federal courts located in the County of San Diego,
State of California.
     Section 16.10 No Third Party Beneficiary. This Agreement creates rights and
duties only between the Parties, and no third party is or shall be deemed to be
or shall have any rights as a third party beneficiary.

48



--------------------------------------------------------------------------------



 



     Section 16.11 Binding Effect. Subject to Section 16.1 hereof, this
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors, assigns and legal and personal representatives.
     Section 16.12 Time of the Essence. Time is of the essence for the
performance of each and every obligation hereunder.
     Section 16.13 Survivability. Except as otherwise provided in this Agreement
to the contrary, the covenants and obligations of the Parties to this Agreement
shall survive the Closing indefinitely.
     Section 16.14 Buyer’s 1031 Exchange. Seller acknowledges that Buyer may be
purchasing the Property as part of a tax deferred exchange (“Buyer’s Exchange”)
pursuant to Section 1031 of the Code. Without limiting the provisions of
Section 16.1 hereof, in order to effect Buyer’s Exchange, Buyer may assign its
rights in, and delegate its duties under, this Agreement, as well as transfer
the Property, to any exchange accommodator which Buyer shall determine. As an
accommodation to Buyer, Seller agrees to cooperate with Buyer in connection with
Buyer’s Exchange, including the execution of documents therefor, provided the
following terms and conditions are satisfied:
          (a) Seller shall have no obligation to take title to any property in
connection with Buyer’s Exchange;
          (b) Except as otherwise provided in this Agreement, Seller shall not
be obligated to pay any escrow costs, brokerage commissions, title charges,
survey costs, recording costs or other charges incurred with respect to any
exchange property;
          (c) The Closing shall not be contingent or otherwise subject to the
consummation of Buyer’s Exchange, and the Escrow shall timely close in
accordance with the terms of this Agreement notwithstanding any failure, for any
reason, of the parties to Buyer’s Exchange to effect the same;
          (d) None of the representations, warranties, covenants and
indemnification obligations of Seller set forth in this Agreement shall be
affected or limited by Buyer’s use of an exchange accommodator and shall survive
Buyer’s Exchange and shall continue to inure directly from Seller for the
benefit of Buyer;
          (e) None of the representations, warranties, covenants and
indemnification obligations of Buyer set forth in this Agreement shall be
affected or limited by Buyer’s use of an exchange accommodator and shall survive
Buyer’s Exchange and shall continue to inure directly from Buyer for the benefit
of Seller;
          (f) Buyer agrees to indemnify, protect, defend (with counsel
reasonably acceptable to Seller) and hold Seller harmless from and against any
and all causes of action, claims, demands, liabilities, costs and expenses,
including actual attorneys’ fees and costs, incurred by Seller in connection
with Buyer’s Exchange.

49



--------------------------------------------------------------------------------



 



     Seller makes absolutely no representations or warranties of any kind or
nature (express or implied) that tax deferred exchange treatment is available to
Buyer with respect to Buyer’s Exchange, or that such a transaction will qualify
in any respect for such treatment. Buyer hereby acknowledges and represents to
Seller that Buyer is relying solely and entirely upon the advice of Buyer’s own
consultants with respect to any and all aspects of Buyer’s Exchange. In no event
shall the obligation of Buyer under this Agreement be contingent upon this
transaction being included as part of Buyer’s Exchange.
     Section 16.15 Seller’s 1031 Exchange. Buyer acknowledges that Seller may
engage in a tax deferred exchange (“Seller’s Exchange”) pursuant to Section 1031
of the Code. To effect Seller’s Exchange, Seller may assign its rights in, and
delegate its duties under this Agreement, as well as transfer the Property, to
any exchange accommodator which Seller shall determine. As an accommodation to
Seller, Buyer agrees to cooperate with Seller in connection with Seller’s
Exchange, including the execution of documents therefor, provided the following
terms and conditions are satisfied:
          (a) Buyer shall have no obligation to take title to any property in
connection with Seller’s Exchange;
          (b) Buyer shall not be obligated to pay any escrow costs, brokerage
commissions, title charges, survey costs, recording costs or other charges
incurred with respect to any exchange property, and/or Seller’s Exchange;
          (c) The Closing shall not be contingent or otherwise subject to the
consummation of Seller’s Exchange, and the Escrow shall timely close in
accordance with the terms of this Agreement notwithstanding any failure, for any
reason, of the parties to Seller’s Exchange to effect the same;
          (d) None of the representations, warranties, covenants and
indemnification obligations of Seller set forth in this Agreement shall be
affected or limited by Seller’s use of an exchange accommodator and shall
survive Seller’s Exchange and shall continue to inure directly from Seller for
the benefit of Buyer;
          (e) None of the representations, warranties, covenants and
indemnification obligations of Buyer set forth in this Agreement shall be
affected or limited by Seller’s use of an exchange accommodator and shall
survive Seller’s Exchange and shall continue to inure directly from Buyer for
the benefit of Seller;
          (f) Seller agrees to indemnify, protect, defend (with counsel
reasonably acceptable to Buyer) and hold Buyer harmless from and against any and
all causes of action, claims, demands, liabilities, costs and expenses,
including actual attorneys’ fees and costs, incurred by Buyer in connection with
Seller’s Exchange.
     Buyer makes absolutely no representations or warranties of any kind or
nature (express or implied) that tax deferred exchange treatment is available to
Seller with respect to Seller’s Exchange, or that such a transaction will
qualify in any respect for such treatment, and Buyer shall incur no liability if
Seller’s Exchange fails to qualify for the tax deferred treatment intended by
Seller. Seller hereby acknowledges and represents to Buyer that Seller is
relying solely and

50



--------------------------------------------------------------------------------



 



entirely upon the advice of Seller’s own consultants with respect to any and all
aspects of Seller’s Exchange. In no event shall the obligations of Seller under
this Agreement be contingent upon this transaction being included as part of
Seller’s Exchange.
     Section 16.16 Business Days. If the Closing Date or any other date
described in this Agreement by which one Party hereto must give notice to the
other Party hereto or perform or fulfill an obligation hereunder is a Calendar
Day that is not a Business Day, then the Closing Date or such other date shall
be automatically extended to the next succeeding Business Day.
     Section 16.17 Construction. This Agreement shall not be construed more
strictly against one Party than against the other Party merely by virtue of the
fact that it may have been prepared primarily by counsel for one of the Parties,
it being recognized that both Seller and Buyer have contributed substantially
and materially to the preparation of this Agreement.
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

                      SELLER:    
 
                    BUIE SCRIPPS RANCH OFFICE BUILDING LLC,
a California limited liability company    
 
                    By:   BUIE STODDARD PROPERTIES LLC,
a California limited liability company, its Manager    
 
               
 
      By   /s/ Robert M. Irish    
 
                 
 
      Title   President    
 
               
 
               
 
      By        
 
                 
 
      Title        
 
               
 
                    BUYER:    
 
                    SHIDLER WEST INVESTMENT PARTNERS, LP,
a California limited partnership    
 
                    By:   SWIP, INC., a California corporation, its General
Partner    
 
               
 
      By   /s/ Matthew Root    
 
                 
 
      Title   Vice President    
 
               

51



--------------------------------------------------------------------------------



 



CONSENT OF ESCROW HOLDER
     The undersigned Escrow Holder hereby agrees to: (i) accept the foregoing
Agreement; (ii) be Escrow Holder under said Agreement; (iii) to make all filings
required under Section 6045 of the Internal Revenue Code of 1986, as amended;
and (iv) be bound by said Agreement in the performance of its duties as Escrow
Holder; provided, however, the undersigned shall have no obligations, liability
or responsibility under (a) this Consent or otherwise, unless and until said
Agreement, fully signed by the parties, has been delivered to the undersigned,
or (b) any amendment to said Agreement unless and until the same is accepted by
the undersigned in writing.
     Dated: February 29, 2008

                  STEWART TITLE GUARANTY    
 
           
 
  By   /s/ Lynn Babineaux    
 
           
 
  Title   National Commercial Closing Specialist    
 
           

52



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (“First Amendment”), dated for reference purposes as of the 13th
day of March, 2008, by and between SHIDLER WEST INVESTMENT PARTNERS, LP, a
California limited partnership (the “Buyer”), and BUIE SCRIPPS RANCH OFFICE
BUILDING LLC, a California limited liability company (the “Seller”), constitutes
an amendment to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, dated for reference purposes as of February 27, 2008, by and
between Buyer and Seller (the “Purchase Agreement”). Capitalized terms used
herein without definition shall have the meaning ascribed to such terms in the
Purchase Agreement.
     In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
     1. Investigation Period. Seller has agreed to grant Buyer an extension of
the Investigation Period. Accordingly, the first sentence of the first paragraph
of Section 4.1 of the Purchase Agreement is hereby deleted in its entirety and
the following is substituted in lieu thereof:
“During the time period commencing upon the Effective Date of this Agreement,
and terminating at 5:00 p.m. PST on March 18, 2008 (the “Investigation Period”),
Buyer shall have the right to conduct and complete an investigation of all
matters pertaining to the Property and Buyer’s purchase thereof including,
without limitation, the matters described in this Section 4.1.”
     2. References. All references in the Purchase Agreement to the “Purchase
Agreement” shall mean the Purchase Agreement, as amended by this First
Amendment.
     3. Full Force and Effect. Except as expressly provided in this First
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect.
     4. Capitalized Terms. Capitalized terms not separately defined in this
First Amendment shall bear the meaning assigned thereto in the Purchase
Agreement.
     5. Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of Buyer and Seller and their respective successors and
assigns.
     6. Counterparts. This First Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which, when taken together,
shall constitute one and the same agreement.
[Signature page to follow.]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this First Amendment as
of the date first set forth above.

                      BUYER:    
 
                    SHIDLER WEST INVESTMENT PARTNERS, LP,
a California limited partnership    
 
                    By:   SWIP, INC., a California corporation, its General
Partner    
 
               
 
      By   /s/ Matthew Root    
 
                 
 
      Title   Vice President    
 
               
 
                    SELLER:    
 
                    BUIE SCRIPPS RANCH OFFICE BUILDING LLC,
a California limited liability company    
 
                    By:   BUIE STODDARD PROPERTIES LLC,
a California limited liability company, its Manager    
 
               
 
      By   /s/ Robert M. Irish    
 
                 
 
      Title   President    
 
               
 
               
 
      By        
 
                 
 
      Title        
 
               

2



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
     THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (“Second Amendment”), dated for reference purposes as of the 20th
day of March, 2008, by and between SHIDLER WEST INVESTMENT PARTNERS, LP, a
California limited partnership (the “Buyer”), and BUIE SCRIPPS RANCH OFFICE
BUILDING LLC, a California limited liability company (the “Seller”), constitutes
an amendment to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, dated for reference purposes as of February 27, 2008, by and
between Buyer and Seller (the “Original Purchase Agreement”), as amended by that
certain First Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions, dated for reference purposes as of March 13, 2008, by and between
Buyer and Seller (the “First Amendment”) (the Original Purchase Agreement and
First Amendment are hereinafter collectively referred to as the “Purchase
Agreement”).
     In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
     1. Tenant Estoppel Certificate. Sellers and Buyer have agreed to certain
revisions to the form of Tenant Estoppel Certificate. Accordingly, all
references in the Purchase Agreement to the Tenant Estoppel Certificate shall
mean and refer to the form of Tenant Estoppel Certificate attached hereto as
Exhibit “H” and incorporated herein by reference.
     2. Deficit Rental Agreement; Leasing Criteria. Seller and Buyer have agreed
to certain revisions to the Deficit Rental Agreement and Leasing Criteria.
Accordingly, all references in the Purchase Agreement to the Deficit Rental
Agreement shall mean and refer to the Deficit Rental Agreement attached hereto
as Exhibit “J” and incorporated herein by reference. All references in the
Purchase Agreement to the Leasing Criteria shall mean and refer to the Leasing
Criteria attached hereto as Schedule “2.0” and incorporated herein by reference.
     3. References. All references in the Purchase Agreement to the “Purchase
Agreement” shall mean the Purchase Agreement, as amended by this Second
Amendment.
     4. Full Force and Effect. Except as expressly provided in this Second
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect.
     5. Capitalized Terms. Capitalized terms not separately defined in this
Second Amendment shall bear the meaning assigned thereto in the Purchase
Agreement.
     6. Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of Buyer and Seller and their respective successors and
assigns.
     7. Counterparts. This Second Amendment may be executed in counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall constitute one and the same agreement.
[Signature page to follow.]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this Second Amendment as
of the date first set forth above.

                      BUYER:    
 
                    SHIDLER WEST INVESTMENT PARTNERS, LP,
a California limited partnership    
 
                    By:   SWIP, INC., a California corporation, its General
Partner    
 
               
 
      By   /s/ Jim Ingebritsen    
 
                 
 
      Title   Chief Financial Officer    
 
               
 
                    SELLER:    
 
                    BUIE SCRIPPS RANCH OFFICE BUILDING LLC,
a California limited liability company    
 
                    By:   BUIE STODDARD PROPERTIES LLC,
a California limited liability company, its Manager    
 
               
 
      By   /s/ Robert M. Irish    
 
                 
 
      Title   President    
 
               
 
               
 
      By        
 
                 
 
      Title        
 
               

2



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
     THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (“Third Amendment”), dated for reference purposes as of the 30th
day of April, 2008, by and between SHIDLER WEST INVESTMENT PARTNERS, LP, a
California limited partnership (the “Buyer”), and BUIE SCRIPPS RANCH OFFICE
BUILDING LLC, a California limited liability company (the “Seller”), constitutes
an amendment to that certain Purchase and Sale Agreement and Joint Escrow
Instructions, dated for reference purposes as of February 27, 2008, by and
between Buyer and Seller (the “Original Purchase Agreement”), as amended by that
certain First Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions, dated for reference purposes as of March 13, 2008, by and between
Buyer and Seller (the “First Amendment”), and as amended by that certain Second
Amendment to Purchase and Sale Agreement and Joint Escrow Instructions, dated
for reference purposes as of March 20, 2008, by and between Buyer and Seller
(the “Second Amendment”) (the Original Purchase Agreement, First Amendment and
Second Amendment are hereinafter collectively referred to as the “Purchase
Agreement”).
     In consideration of the agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
     1. Closing Date. Seller has agreed to extend the Closing Date. Accordingly,
Section 8.4 is hereby deleted in its entirety and the following is substituted
in lieu thereof:
In the event all of the conditions set forth in this Agreement are timely
satisfied (or waived in writing by Buyer or Seller, as applicable), the closing
of the transaction contemplated by this Agreement (‘Closing’) shall take place
upon the earlier to occur of the following: (a) five (5) Business Days following
the satisfaction of all of the Loan Assumption Conditions; or (b) June 16, 2008
(the “Scheduled Closing Date”), at the offices of Escrow Holder, or on such
other date and/or at such other location as may be mutually agreed upon in
writing by Seller and Buyer.
     2. References. All references in the Purchase Agreement to the “Purchase
Agreement” shall mean the Purchase Agreement, as amended by this Third
Amendment.
     3. Full Force and Effect. Except as expressly provided in this Third
Amendment, all other terms and conditions of the Purchase Agreement shall remain
in full force and effect.
     4. Capitalized Terms. Capitalized terms not separately defined in this
Third Amendment shall bear the meaning assigned thereto in the Purchase
Agreement.
     5. Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of Buyer and Seller and their respective successors and
assigns.

1



--------------------------------------------------------------------------------



 



     6. Counterparts. This Third Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which, when taken together,
shall constitute one and the same agreement.
[Signature page to follow.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this Third Amendment as
of the date first set forth above.

                      BUYER:    
 
                    SHIDLER WEST INVESTMENT PARTNERS, LP,
a California limited partnership    
 
                    By:   SWIP, INC., a California corporation, its General
Partner    
 
               
 
      By   /s/ Matthew Root    
 
                 
 
      Title   Vice President    
 
               
 
                    SELLER:    
 
                    BUIE SCRIPPS RANCH OFFICE BUILDING LLC,
a California limited liability company    
 
                    By:   BUIE STODDARD PROPERTIES LLC,
a California limited liability company, its Manager    
 
               
 
      By   /s/ Robert M. Irish    
 
                 
 
      Title   President    
 
               
 
               
 
      By        
 
                 
 
      Title        
 
               

3